Exhibit 10.2

OFFICE LEASE

8200 GREENSBORO DRIVE, MCLEAN, VIRGINIA

GREENSBORO DRIVE PROPERTY LLC,

as Landlord,

and

XENITH BANK

[IN ORGANIZATION],

A Virginia corporation,

as Tenant.



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between Greensboro Drive Property LLC, a Delaware limited liability company
(“Landlord”), and Xenith Bank [In Organization], a Virginia corporation
(“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

     TERMS OF LEASE    DESCRIPTION 1.      Date:    November 5, 2008 2.     
Building:    That certain office building containing approximately 259,747
rentable square feet (as defined in Section 1.2 below) of space, and located at
8200 Greensboro Drive, McLean, Virginia, and as further set forth in Section 1.1
of this Lease. 3.      Premises:    Approximately 6,935 rentable square feet of
space located on the fourteenth (14th) floor of the Building and commonly known
as Suite 1400, as further set forth in Exhibit A to this Lease. 4.      Project:
   The Building is part of an office project currently known as “Greensboro
Park.” 5.      Lease Term:    Eighty-Seven (87) months. 6.      Commencement
Date:    The date that Landlord delivers vacant, broom clean, possession of the
Premises to Tenant. 7.      Expiration Date:    The last day of the
eighty-seventh (87th) full calendar month following the Commencement Date. 8.
     Options to Extend:    One option to extend the Lease Term for a three (3)
year period, as provided in Exhibit E. 9.      Base Rent:   

 

Lease Year

  

Annual Base Rent

  

Monthly Base Rent

  

Annual Rate per RSF

1    $246,192.50    $20,516.04    $35.50 2    $253,612.95    $21,134.41   
$36.57 3    $261,241.45    $21,770.12    $37.67 4    $269,078.00    $22,423.17
   $38.80

 

i



--------------------------------------------------------------------------------

Lease Year

  

Annual Base Rent

  

Monthly Base Rent

  

Annual Rate per RSF

5    $277,122.60    $23,093.55    $39.96 6    $285,444.60    $23,787.05   
$41.16 7    $294,044.00    $24,503.67    $42.40

 

10.      Rent Payment Address:   

P.O. Box 712917

Cincinnati, Ohio 45271-2917

11.      Base Year:    Calendar year 2009. 12.      Tenant’s Share    2.67%. 13.
     Permitted Use:    General office use, retail banking operations, general
banking business and financial services, so long as Tenant’s use of the Premises
is consistent with all applicable Laws and with the character of a first class
office building (the “Permitted Use”). 14.      Security Deposit:   
$123,096.24. 15.      Parking Pass Ratio:    3.6 per 1,000 rentable square feet
of the Premises. 16.      Address of Tenant:   

Arboretum III

330 Arboretum Place

Suite 550

Richmond, VA 23236

Attention: Thomas W. Osgood, Chief Financial Officer,

Chief Administrative Officer and Treasurer

 

With a copy to the Premises

17.      Landlord’s Address:   

Greensboro Drive Property, LLC

c/o Broadway Partners Fund Manager, LLC

375 Park Avenue, 29th Floor

New York, New York 10152

Attention: National Leasing Counsel & Director of Asset Management

 

And

 

Greensboro Drive Property, LLC

c/o 8180 Greensboro Drive

McLean, VA 22102

Attention: Building Manager

 

ii



--------------------------------------------------------------------------------

       

And

 

Goodwin Procter LLP

Exchange Place

Boston, MA 02109-2881

Attention: Alexander A. Randall, Esq.

18.      Broker(s)   

Cassidy & Pinkard (Landlord’s Broker) and Grubb & Ellis

(Tenant’s Broker)

 

iii



--------------------------------------------------------------------------------

ARTICLE 1

ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1. The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises (the “Premises”) which are set forth in Section 3 of
the Summary of Basic Lease Information above (the “Summary”). The outline of the
Premises is set forth in Exhibit A attached hereto. Landlord and Tenant hereby
acknowledge and agree that the rentable square footage of the Premises shall be
deemed to be as set forth in Section 3 of the Summary and that the same shall
not be subject to re-measurement or modification. The parties hereto agree that
the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the “Building,” as that term is defined in Section 1.2, below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the “Common Areas,” as that term is defined in
Section 1.3, below, or the elements thereof or of the accessways to the Premises
or the “Project,” as that term is defined in Section 1.2, below. Except as
specifically set forth in this Lease, Landlord shall not be obligated to provide
or pay for any improvement work or services related to the improvement of the
Premises or occupancy thereof by Tenant. Tenant also acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Premises, the Building or the Project or with
respect to the suitability of any of the foregoing for the conduct of Tenant’s
business and Tenant shall accept the Premises in its “as is” condition of the
Commencement Date, except as specifically set forth in this Lease. The taking of
possession of the Premises by Tenant shall conclusively establish that, except
for latent defects, the Premises and the Building were at such time in good and
sanitary order, condition and repair. Notwithstanding the foregoing, Landlord,
at its sole cost and expense, shall commence and use commercially reasonable
efforts to complete the work necessary to address certain repair items in the
Premises as more fully described in Exhibit C, attached hereto and made a part
hereof (“Initial Repair Items”) within thirty (30) days after the Commencement
Date, provided that if the Initial Repair Items cannot reasonably be completed
within such thirty (30) day period, Landlord shall diligently commence such work
within such period and shall thereafter diligently proceed to complete such
work.

1.2. The Building and The Project. The Premises are a part of the building set
forth in Section 2 of the Summary (the “Building”). The term “Project,” as used
in this Lease, shall mean (i) the Building and the Common Areas, (ii) the land
(which is improved with landscaping, parking facilities and other improvements)
upon which the Building and the Common Areas are located, and (iii) at
Landlord’s discretion, any additional real property, areas, land, buildings or
other improvements added thereto outside of the Project. Landlord shall have the
right from time to time in Landlord’s sole discretion, to convert office space
in the Project to retail and/or residential space, or to convert retail and/or
residential space in the Project to office space. If such conversion occurs, the
method by which increases in Operating Expenses and Real Estate Taxes are passed
through to Tenant shall he adjusted in an equitable manner to reflect the nature
of the converted use and the impact of such converted use upon the Operating
Expenses and Real Estate Taxes for the Building.

 

1



--------------------------------------------------------------------------------

1.3. Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the Rules and Regulations set
forth in Exhibit D, those portions of the Project which are provided, from time
to time, for use in common by Landlord, Tenant and any other tenants of the
Project (such areas, together with such other portions of the Project designated
by Landlord, are collectively referred to herein as the “Common Areas”). The
manner in which the Common Areas are maintained and operated shall be at the
sole discretion of Landlord and the use thereof shall be subject to such rules,
regulations and restrictions as Landlord may make from time to time. Landlord
reserves the right to close temporarily, make alterations or additions to, or
change the location of elements of the Project and the Common Areas and may
temporarily close the Building or the Project in the event of casualty,
governmental requirements, the threat of an emergency such as terrorism, natural
disasters or acts of God, or if Landlord reasonably deems it necessary in order
to prevent damage or injury to person or property; provided, however, Landlord
may not materially and permanently restrict affect access to the Premises or
Tenant’s parking spaces referred to in Article 28, except to the extent required
by applicable Laws.

ARTICLE 2

LEASE TERM

2.1. Lease Term. The terms and provisions of this Lease shall be effective as of
the date of this Lease. The term of this Lease (the “Lease Term”) shall be as
set forth in Section 5 of the Summary, shall commence on the date set forth in
Section 6 of the Summary (the “Commencement Date”), and shall expire on the date
set forth in Section 7 of the Summary (the “Expiration Date”) unless this Lease
is sooner terminated as hereinafter provided. For purposes of this Lease, the
term “Lease Year” shall mean each consecutive twelve (12) month period during
the Lease Term commencing on the Commencement Date, or any anniversary thereof,
except that if the Commencement Date is not the first day of a calendar month,
the first Lease Year shall consist of the partial calendar month following the
Commencement Date and the succeeding twelve (12) full calendar months, and each
succeeding Lease Year shall consist of a one-year period commencing on the
applicable anniversary of the first day of the calendar month following the
calendar month in which the Commencement Date fell, and provided that the last
Lease Year shall end on the Expiration Date. Tenant may take possession of the
Premises prior to the Commencement Date for the sole purpose of performing any
improvements therein or installing furniture, fixtures, equipment or other
personal property of Tenant, and such possession shall be subject to all of the
terms and conditions of the Lease, except that Tenant shall not be required to
pay Base Rent only with respect to the period of time prior to the Commencement
Date during which Tenant performs such work.

2.2. Delay in Commencement Date. It is estimated by the parties that the Lease
Term will commence on November 1, 2008 (the “Estimated Commencement Date”). The
Estimated Commencement Date is merely an estimate of the Commencement Date and,
consequently, Tenant agrees that Landlord shall have no liability to Tenant for
any loss or damage, nor shall Tenant be entitled to terminate or cancel this
Lease if the Lease Term does not commence by the Estimated Commencement Date for
any reason whatsoever, and the validity of this Lease shall not be impaired
under such circumstances.

 

2



--------------------------------------------------------------------------------

2.3. Option to Extend. Tenant shall have an option to extend the Lease Term with
respect to all of the Premises in accordance with the terms and provisions of
Exhibit E.

2.4. Bank Charter Contingency.

(a) Tenant is currently using and agrees to continue to use commercially
reasonable efforts to obtain (i) a charter for a banking corporation from the
State Corporation Commission of Virginia, (ii) written confirmation that the
Federal Deposit Insurance Corporation has agreed to insure the accounts of
Tenant’s depositors; (iii) written confirmation that Tenant has been granted
membership in the Federal Reserve System; and (iv) any other state or federal
approvals required for Tenant to operate as a commercial bank (collectively, the
“Banking Approvals”) on or before June 30, 2009, time being of the essence (the
“Contingency Deadline”). If (and only if) Tenant is unable to obtain such
Banking Approvals after using such commercially reasonable efforts, Tenant shall
have the option (the “Contingency Termination Option”) to terminate this Lease
and the term and estate hereby granted by giving Landlord written notice of
Tenant’s election to exercise the Contingency Termination Option (the
“Contingency Termination Notice”) prior to the Contingency Deadline, time being
of the essence as to the giving of such notice. If Tenant shall timely deliver
the Contingency Termination Notice to Landlord, this Lease shall terminate
effective as of the tenth (10th) business day after the date of the Contingency
Termination Notice (the “Contingency Termination Date”). In the event Tenant
does not send the Contingency Termination Notice to Landlord strictly in
accordance with the terms set forth in this Section 2.5(a), the Contingency
Termination Option shall be deemed null and void and deleted from this Lease.

(b) In the event of the giving of the Contingency Termination Notice as
hereinabove provided: (i) this Lease and the term and estate hereby granted
(unless the same shall have expired sooner pursuant to any of the conditions of
limitation or other provisions of this Lease or pursuant to law) shall terminate
on the Contingency Termination Date with the same effect as if such date were
the date hereinbefore specified for the expiration for the term of this Lease,
except that, notwithstanding anything to the contrary contained in Article 21
below, Landlord shall retain the entire amount of the Security Deposit held by
Landlord in consideration of Tenant’s exercise of the Contingency Termination
Option and as payment in full of Landlord’s costs and expenses incurred with
respect to the initial execution and delivery of this Lease, but shall be
without prejudice to Landlord’s rights with respect to any then existing Default
of Tenant or any conditions which with notice and opportunity to cure would
constitute a Default of Tenant under this Lease, (ii) the Base Rent, additional
rent and all other charges payable hereunder, if any, shall be apportioned as of
the Contingency Termination Date, (iii) neither party shall have any rights,
estates, liabilities or obligations under this Lease for the period accruing
after the Contingency Termination Date, except those which, by the provisions of
this Lease, expressly survive the expiration or termination of the Term of this
Lease, (iv) Tenant shall surrender and vacate the Premises and deliver
possession thereof to Landlord on or before the Contingency Termination Date in
the condition required under this Lease for surrender of the Premises, and
(v) at Landlord’s election, Landlord and Tenant shall enter into a written
agreement reflecting the termination of this Lease upon the terms provided
herein, which agreement shall be in form and substance reasonably satisfactory
to Landlord and Tenant and shall be executed within thirty (30) days after
Tenant exercises the Contingency Termination Option, provided that failure to
execute such an agreement shall have no effect on the termination of the Lease
effected as expressly provided herein.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

BASE RENT

3.1. Tenant shall pay, without prior notice, demand, setoff or deduction, to
Landlord or Landlord’s agent at the address set forth in Section 10 of the
Summary, or, at Landlord’s option, at such other place as Landlord may from time
to time designate in writing, by a check for currency which, at the time of
payment, is legal tender for private or public debts in the United States of
America, base rent (“Base Rent”) as set forth in Section 9 of the Summary,
payable in equal monthly installments as set forth in Section 9 of the Summary
in advance on or before the first (1st) day of each and every calendar month
during the Lease Term, without any abatement, setoff or deduction whatsoever. In
accordance with Section 29.25, this Article 3 shall be construed as though the
covenants herein between Landlord and Tenant are independent and Tenant shall
not be entitled to any setoff of the Rent or other amounts owing to Landlord
under this Article 3. The Base Rent for the first full month of the Lease Term
which occurs after the expiration of any free rent period (the “Initial Base
Rent”) shall be paid on or before November 10, 2008 (the “Initial Base Rent
Payment Date”). Notwithstanding anything to the contrary contained in this
Lease, including without limitation, Section 19.1(a) below, Tenant’s failure to
pay the Initial Base Rent on or before the Initial Base Rent Payment Date shall
constitute a Default of Tenant without need for additional notice and
opportunity to cure and interest shall accrue on any late payment of Initial
Base Rent at the Default Rate without regard to any grace period provided under
Section 25 below. If any Rent payment date (including the Commencement Date)
falls on a day of the month other than the first day of such month or if any
payment of Rent is for a period which is shorter than one month, the Rent for
any fractional month shall be calculated on a daily basis for the period from
the date such payment is due to the end of such calendar month or to the end of
the Lease Term at a rate per day which is equal to 1/30th of the applicable
monthly Rent. All other payments or adjustments required to be made under the
terms of this Lease that require proration on a time basis shall be prorated on
the same basis.

3.2. Waived Rent. Notwithstanding anything herein which may be construed to the
contrary, provided no “Default”, as that term is defined in Section 19.1, below,
has occurred and is continuing on the Commencement Date or at any time during
the Waiver Period (as hereinafter defined), the monthly installment of Base Rent
specified in Section 9 of the Summary is hereby waived by Landlord (“Waived
Rent”) for the three (3) month period beginning on the Commencement Date (the
“Waiver Period”) or such shorter period of time during which no Default has
occurred and is continuing. This waiver shall not affect Tenant’s obligation to
pay Additional Rent or any other charges payable by Tenant under the Lease
during the Waiver Period. Commencing on the day following the last day of the
Waiver Period, Base Rent shall be due and payable as specified in Section 9 of
the Summary for the remainder of the Lease Term.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

ADDITIONAL RENT

In addition to paying the Base Rent specified in Article 3 of this Lease, Tenant
shall pay “Tenant’s Share” (as defined in Exhibit B) of (a) the annual
“Operating Expenses” (as defined in Exhibit B) which are in excess of the amount
of Operating Expenses applicable to the “Base Year” (as defined in Exhibit B),
and (b) the annual “Tax Expenses” (as defined in Exhibit B) which are in excess
of the amount of Tax Expenses applicable to the Base Year; provided, however,
that in no event shall any decrease in “Direct Expenses” (as defined in Exhibit
B) for any Expense Year below Direct Expenses for the Base Year entitle Tenant
to any decrease in Base Rent or any credit against sums due under this Lease.
Such payments by Tenant, together with any and all other amounts payable by
Tenant to Landlord pursuant to the terms of this Lease (other than Base Rent),
are hereinafter collectively referred to as the “Additional Rent”, and the Base
Rent and the Additional Rent are herein collectively referred to as “Rent.” All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent or as otherwise
specifically set forth in this Lease. The obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall survive the expiration of
the Lease Term.

ARTICLE 5

USE OF PREMISES

5.1. Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 13 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion. Tenant shall, at its own cost and expense, obtain
and maintain any and all licenses, permits, and approvals necessary or
appropriate for its use, occupation and operation of the Premises for the
Permitted Use. Tenant’s inability to obtain or maintain any such license, permit
or approval necessary or appropriate for its use, occupation or operation of the
Premises shall not relieve it of its obligations under this Lease, including the
obligation to pay Base Rent and Additional Rent. Tenant further covenants and
agrees that Tenant shall not use, or suffer or permit any person or persons to
use, the Premises or any part thereof for any use or purpose contrary to
provisions of the Rules and Regulations set forth in Exhibit D, attached hereto
(as the same may be modified or rescinded from time to time), or in violation of
laws of the United States of America, the state in which the Project is located,
the ordinances, rules, regulations or requirements of the local municipal or
county governing body or other lawful authorities having jurisdiction over the
Project, or all recorded covenants, conditions, and restrictions now or
hereafter affecting the Project including, without limitation, any certificate
of occupancy, any such laws, ordinances, regulations or requirements relating to
hazardous materials or substances, as those terms are defined by applicable laws
now or hereafter in effect (collectively, the “Law(s)”). A violation of the
Rules and Regulations by Tenant shall be deemed a default under this Article 5
Tenant shall not do or permit anything to be done in or about the Project which
will in any way damage the reputation of the Project or obstruct or interfere
with the rights of other tenants or occupants of the Project, or injure or annoy
them or use or allow the Project to be used for any improper, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises.

 

5



--------------------------------------------------------------------------------

5.2. Hazardous Substances. Neither Tenant, any of the officers, partners,
contractors, subcontractors, consultants, licensees, agents, concessionaires,
subtenants, servants, employees, customers, guests, invitees or visitors of
Tenant (collectively, the “Tenant’s Agents”) nor any other person shall store,
place, generate, manufacture, refine, handle, or locate on, in, under or around
the Premises, the Building or Project any “Hazardous Substance” (as defined
below), except for storage, handling and use of reasonable quantities and types
of cleaning fluids and office supplies in the Premises in the ordinary course
and the prudent conduct of Tenant’s business in the Premises. As used in this
Lease, the term “Hazardous Substance” shall mean and include any chemical,
material, element, compound, solution, mixture, sub-stance or other matter of
any kind whatsoever which is now or later designated, classified, listed or
regulated under any Law, statute, ordinance, rule, regulation, order or ruling
of any agency of the State, the United States Government or any local
governmental authority, including, without limitation, asbestos, petroleum,
petroleum hydrocarbons and petroleum based products, urea formaldehyde foam
insulation, polychlorinated biphenyls (“PCBs”) and freon and other
chlorofluorocarbons.

ARTICLE 6

SERVICES AND UTILITIES

6.1. Standard Tenant Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

(a) Subject to limitations imposed by all governmental rules, regulations,
orders and guidelines applicable thereto, Landlord shall provide heating,
ventilation and air conditioning (“HVAC”) for use in the Premises from 8:00 A.M.
to 6:00 P.M. Monday through Friday, and on Saturdays from 9:00 A.M. to 1:00 P.M.
(collectively, the “Building Hours”), except for the date of observation of New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
Christmas Day (collectively, the “Holidays”). If Tenant desires HVAC service
outside the hours set forth above (“Overtime Periods”), Tenant shall deliver
notice to the Building office requesting such services at least 24 hours prior
to the time Tenant requests such services to be provided. If Landlord furnishes
HVAC service during Overtime Periods, Tenant shall pay to Landlord the then
established Building rates for such service during Overtime Periods in the
Building upon demand thereof, which amount is currently $50.00 per hour per
floor.

(b) Landlord shall redistribute or furnish electricity to or for the use of
Tenant in the Premises for the operation of Tenant’s ordinary and customary
lighting and office equipment in the Premises reasonably necessary for typical
general office use and in compliance with applicable codes. Tenant shall bear
the cost of replacement of lamps, starters and ballasts for non-Building
standard lighting fixtures within the Premises.

(c) Landlord shall provide potable water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.

(d) Landlord shall provide janitorial services to the Premises five (5) days per
week in a manner consistent with other comparable buildings in the vicinity of
the Building, except the date of observation of the Holidays, in and about the
Premises and window washing

 

6



--------------------------------------------------------------------------------

services in a manner consistent with other comparable buildings in the vicinity
of the Building. Tenant shall pay to Landlord, as Additional Rent, the
reasonable costs incurred by Landlord in removing from the Building any of
Tenant’s refuse and rubbish to the extent exceeding the amount of refuse and
rubbish usually generated by a tenant that uses the Premises for ordinary office
purposes. Tenant, at Tenant’s expense, shall exterminate the portions of the
Premises that Tenant uses for the storage, preparation, service or consumption
of food against infestation by insects and vermin regularly and, in addition,
whenever there is evidence of infestation. Tenant shall engage persons to
perform such exterminating that are approved by Landlord, which approval
Landlord shall not unreasonably withhold, condition or delay. Tenant shall cause
such persons to perform such exterminating in a manner that is reasonably
satisfactory to Landlord. Tenant shall comply with any refuse disposal program
(including, without limitation, any waste recycling program) that Landlord
imposes reasonably after having given Tenant reasonable advance notice of the
effectiveness thereof or that is required by applicable Laws.

(e) Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours only (excluding Holidays and subject
to Force Majeure), but shall have one elevator available at all other times for
nonexclusive non-attended automatic passenger elevator service, and if the
Building includes an escalator, Landlord also shall provide nonexclusive,
non-attended automatic passenger escalator service during Building Hours only.

(f) Landlord shall provide, at no cost to Tenant, nonexclusive freight elevator
service subject to scheduling by Landlord.

6.2. Overstandard Tenant Use. If Tenant uses water, electricity, heat or air
conditioning in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, Tenant shall pay to Landlord, upon billing (which billing shall
include documentation detailing such excessive use by Tenant), the cost of such
excess consumption, the cost of the installation, operation, and maintenance of
equipment which is installed by Landlord, after prior written notice to Tenant
that provides Tenant with sufficient time to make reasonable objection, in order
to supply such excess consumption, and the cost of the increased wear and tear
on existing equipment caused by such excess consumption; and Landlord may
install devices, after prior written notice to Tenant that provides Tenant with
sufficient time to make reasonable objection, to separately meter any increased
use and in such event Tenant shall pay the increased cost directly to Landlord,
on demand, at the rates charged by the public utility company furnishing the
same, including the cost of such additional metering devices. Tenant’s use of
electricity shall never exceed the capacity of the feeders to the Project or the
risers or wiring installation.

6.3. Interruption of Use. Notwithstanding anything to the contrary contained
herein, to the extent permitted by applicable Law, Tenant agrees that Landlord
shall not be liable for damages, by abatement of Rent or otherwise, for failure
to furnish or delay in furnishing any service (including telephone,
telecommunication, water and sewer, HVAC, and electrical services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act, omission or
default of

 

7



--------------------------------------------------------------------------------

Landlord or other parties, or by any other cause; and such failures or delays or
diminution shall never be deemed to constitute an eviction (constructive or
otherwise) or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease. Tenant hereby waives any existing or future Law, permitting the
termination of this Lease due to an interruption, failure or inability to
provide any services. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6. Landlord may comply with voluntary controls or guidelines promulgated by any
governmental entity relating to the use or conservation of energy, water, gas,
light or electricity or the reduction of automobile or other emissions without
creating any liability of Landlord to Tenant under this Lease.

6.4. Abatement and Termination Rights. Notwithstanding anything to the contrary
contained in this Article 6, if: (i) Landlord ceases to furnish any service in
the Building for a period in excess of seven (7) consecutive Business Days after
Tenant notifies Landlord of such cessation (the “Interruption Notice”);
(ii) such cessation does not arise as a result of an act or omission of Tenant;
(iii) such cessation is not caused by a fire or other casualty (in which case
Article 11 shall control); (iv) the restoration of such service is reasonably
within the control of Landlord; and (v) as a result of such cessation, the
Premises or a material portion thereof is rendered untenantable and Tenant in
fact ceases to use the Premises, or material portion thereof (any such cessation
is hereinafter referred to as an “Abatement Event”), then to the extent
permitted by applicable law, Tenant, as its sole remedy, shall be entitled to
receive an abatement of Base Rent and Additional Rent payable hereunder during
the period beginning on the eighth (8th) consecutive Business Day of such
Abatement Event and ending on the day when the service in question has been
restored. In the event the entire Premises has not been rendered untenantable by
the cessation in service, the amount of abatement that Tenant is entitled to
receive shall be prorated based upon the percentage of the Premises so rendered
untenantable and not used by Tenant. For purposes of this section, repair or
restoration of any utility services to the Building shall not be considered to
be reasonably within the control of Landlord if the interruption of such utility
services results from the failure of any equipment or facilities maintained by
the utility provider. Further, if such Abatement Event (a) continues for a
period in excess of one hundred twenty (120) days, and (b) as a result thereof
Tenant is prevented from using and does not use a material portion of the
Premises as a result of such Abatement Event, Tenant shall have the right to
terminate this Lease upon written notice to Landlord no later than ten (10) days
after the expiration of such one hundred twenty (120) day period. Such right to
abate Base Rent and Additional Rent or terminate this Lease shall be Tenant’s
sole and exclusive remedy at law or in equity for an Abatement Event.

ARTICLE 7

REPAIRS

7.1. Tenant’s Obligations. Except as otherwise provided in this Lease, Landlord
shall have no maintenance obligation concerning the Premises and no obligation
to make any repairs or replacements, in, on, or to the Premises. Tenant shall,
at Tenant’s own expense, pursuant to and in accordance with the terms of this
Lease, including without limitation Article 8 hereof, keep the Premises,
including all improvements, fixtures and furnishings therein, and the

 

8



--------------------------------------------------------------------------------

surface of the floor of the Premises, in good order, repair and condition at all
times during the Lease Term (including, electrical and mechanical systems not
considered part of the “Building Systems” (as defined below) that have been
installed for the exclusive use and benefit of Tenant such as additional HVAC
equipment, hot water heaters, electronic, data, phone, and other
telecommunications cabling and related equipment, and security or telephone
systems for the Premises). Tenant shall not commit or allow to be committed any
waste on any portion of the Premises. In addition, Tenant shall, at Tenant’s own
expense, but under the supervision and subject to the prior written approval of
Landlord, and within any reasonable period of time specified by Landlord,
pursuant to the terms of this Lease, including without limitation Article 8
hereof, promptly and adequately repair all damage to the Premises and replace or
repair all damaged, broken, or worn fixtures and appurtenances, except for
damage caused by ordinary wear and tear or the negligence or willful act of
Landlord or any of its agents, contractors or employees; provided however, that,
if Tenant fails to make such repairs within the time and in the manner required
by this Lease, Landlord may, but need not, make such repairs and replacements,
and Tenant shall pay Landlord upon demand the cost thereof forthwith upon being
billed for same. Landlord may, but shall not be required to, enter the Premises
at all reasonable times to make such repairs, alterations, improvements or
additions to the Premises or to the Project or to any equipment located in the
Project as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental or quasi-governmental authority or court order or
decree; provided, however, that Landlord shall use commercially reasonable
efforts to minimize the interference to Tenant’s business, employees and
customers caused by the activities of Landlord and its agents, contractors and
employees under this Section 7.1.

7.2. Landlord’s Obligations. Subject to Section 7.1 above and to Article 11 and
Article 13 hereof, Landlord shall maintain and make all necessary repairs to and
replacements of (a) the “Building Systems” that service the Premises, (b) the
structural portions of the Building, (c) the roof of the Building, (d) within a
reasonable period following receipt of notice of the need for repair and
replacement from Tenant, the exterior walls and windows of the Premises and
(e) the Common Areas. The term “Building Systems” shall mean the service systems
of the Building, including, without limitation, the entire HVAC system for the
Building and the Premises, and also the mechanical, gas, steam, electrical,
sanitary, elevator, plumbing, and life-safety systems of the Building up to the
point of connection of localized distribution to the Premises (it being
understood that the Building Systems shall not include any systems that Tenant
installs in the Premises). Nothing contained in this Section 7.2 shall require
Landlord to maintain or repair the systems within the Premises that distribute
within the Premises electricity or water beyond the initial point of entry of
such systems into the Premises. Except as provided in Article 11, there shall be
no abatement of Rent, nor shall there be any liability of the “Landlord Parties”
(as defined below), by reason of any injury to, or damage suffered by Tenant,
including without limitation, any inconvenience to, or interference with,
Tenant’s business or operations arising from the making of, or failure to make,
any maintenance or repairs, alterations or improvements in or to any portion of
the Building and/or the Project. Tenant hereby waives the benefit of any Laws
granting it the right to make repairs at Landlord’s expense, to place a lien
upon the property of Landlord and/or upon Rent due Landlord, or the right to
terminate this Lease or withhold Rent on account of any Landlord default
(including without limitation, the failure of Landlord to make repairs). No
provision of this Lease shall be construed as obligating Landlord to perform any
repairs, alterations or improvements to the Premises or the Project except as
otherwise expressly agreed to be performed by Landlord pursuant to the
provisions of this Lease.

 

9



--------------------------------------------------------------------------------

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1. Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes in or to the Premises or any mechanical,
plumbing or HVAC facilities or systems pertaining to the Premises (collectively,
the “Alterations”) without first procuring the prior written consent of Landlord
to such Alterations. Landlord’s consent to Alterations shall be requested by
Tenant not less than thirty (30) days prior to the commencement thereof, and
which consent shall not be unreasonably withheld, conditioned or delayed by
Landlord, provided it shall be deemed reasonable for Landlord to withhold its
consent to any Alteration which affects the structural portions or the Building
Systems or is visible from the exterior of the Building or Common Areas or
requires access to areas outside the Premises. Notwithstanding the foregoing,
Tenant shall not be required to obtain Landlord’s consent for repainting,
recarpeting, installing systems, furniture or other alterations, tenant
improvements, alterations or physical additions to the Premises which are
cosmetic in nature totaling less than Twenty Five Thousand Dollars ($25,000) in
any single instance or series of related alterations performed within a
six-month period (provided that Tenant shall not perform any improvements,
alterations or additions to the Premises in stages as a means to subvert this
provision), in each case provided that (a) Tenant delivers to Landlord written
notice thereof, a list of contractors and subcontractors to perform the work
(and certificates of insurance for each such party) and any plans and
specifications therefor prior to commencing any such Alterations (for
informational purposes only so long as no consent is required by Landlord as
required by this Lease), (b) the installation thereof does not require the
issuance of any certificate of occupancy, building permit or other governmental
approval, or involve any core drilling or the re-configuration or re-location of
any exterior walls of the Building, and (c) such Alterations will not affect the
structural portions or the systems or equipment of the Building, be visible from
the exterior of the Building or Common Areas or require access to the areas
outside the Premises. Landlord acknowledges that Tenant intends to install a
supplemental HVAC to serve the Premises as part of its initial Alterations in
the Premises and Tenant agrees that such supplemental unit shall be removed by
Tenant upon the expiration or earlier termination of this Lease and any damage
caused by such removal shall be repaired at Tenant’s cost and expense.

8.2. Manner of Construction. Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that (a) Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant from a list provided and approved by Landlord, (b) upon
Landlord’s request, Tenant shall, at Tenant’s expense, remove such Alterations
upon the expiration or any early termination of the Lease Term, (c) for
Alterations costing more than $100,000 in any one instance, Tenant secure, prior
to commencing any Alterations, at Tenant’s sole expense, a completion and lien
indemnity bond or some alternate form of security satisfactory to Landlord in an
amount sufficient to ensure the lien-free completion of such Alterations and
naming Landlord as a co-obligee, and (d) all Alterations conform in terms of
quality and style to the Building’s standards established by Landlord from time
to time. If such

 

10



--------------------------------------------------------------------------------

Alterations will involve the use of or disturb Hazardous Substances existing in
the Premises, Tenant shall comply with Landlord’s rules and regulations
concerning such Hazardous Substances. Tenant shall construct such Alterations
and perform such repairs in a good and workmanlike manner, in conformance with
any and all applicable Laws and pursuant to a valid building permit or other
governmental approval issued by the city or county, as applicable, in which the
Project is located, all in conformance with Landlord’s reasonable construction
rules and regulations as established from time to time. In the event Tenant
performs any Alterations in the Premises which require or give rise to
governmentally required changes to the “Base Building,” as that term is defined
below, then Landlord shall, upon written notice to Tenant that provides Tenant
with sufficient time to remove such Alteration, at Tenant’s expense, make such
changes to the Base Building. The “Base Building” shall include the structural
portions of the Building, and the public restrooms, Building Systems and the
systems and equipment located in the internal core of the Building on the floor
or floors on which the Premises are located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. All portions of the work involving excessive noise
or inconvenience to other users of the Project shall be done after Building
Hours. In addition to Tenant’s obligations under Article 9 of this Lease, upon
completion of any Alterations, Tenant agrees to deliver to the Project
management office a reproducible copy of the “as built” drawings of the
Alterations in CADD format as well as all permits, approvals and other documents
issued by any governmental agency in connection with the Alterations.

8.3. Payment for Improvements. If payment is made directly to contractors,
Tenant shall comply with Landlord’s requirements for final lien releases and
waivers in connection with Tenant’s payment for work to contractors. Whether or
not Tenant orders any work directly from Landlord, Tenant shall pay to Landlord
an amount equal to two percent (2%) of the cost of such work to compensate
Landlord for all overhead, general conditions, fees and other costs and expenses
arising from Landlord’s involvement with such work. Tenant shall pay promptly to
Landlord, upon demand, all out-of-pocket costs actually incurred by Landlord in
connection with Tenant’s Alterations, including costs incurred in connection
with Landlord’s review of the Alterations (including review of requests for
approval thereof.

8.4. Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord (a) with
evidence that Tenant carries “Builder’s All Risk” insurance in an amount
approved by Landlord covering the construction of such Alterations,
(b) certificates of, (1) worker’s compensation insurance in amounts not less
than the statutory limits (covering all persons to be employed by Tenant, and
Tenant’s contractors and subcontractors, in connection with such Alterations),
and (2) commercial general liability insurance (including property damage and
bodily injury coverage), in each case in customary form, and in amounts that are
not less than Five Million Dollars ($5,000,000) with respect to general
contractors and One Million Dollars ($1,000,000) with respect to subcontractors,
naming the Landlord Parties as additional insureds, and (c) such other insurance
as Landlord may require, it being understood and agreed that all of such
Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof.

 

11



--------------------------------------------------------------------------------

8.5. Supplemental HVAC Installations. Tenant shall not have the right to install
a supplementary HVAC system from the Premises without Landlord’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed. In no event
shall any vents or louvers associated with any supplementary HVAC system be
installed on the exterior of the Building.

8.6. Federal Visual Artists’ Rights Act of 1990. Tenant agrees that Tenant will
not install, affix, add or paint in or on, nor permit, any work of visual art
(as defined in the Federal Visual Artists’ Rights Act of 1990 or any successor
law of similar import) or other Alterations to be installed in or on, or
affixed, added to, or painted on, the interior or exterior of the Premises, or
any part thereof, which work of visual art or other Alterations would, under the
provisions of the Federal Visual Artists’ Rights Act of 1990, or any successor
law of similar import, require the consent of the author or artist of such work
or Alterations before the same could be removed, modified, destroyed or
demolished.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold the
Landlord Parties harmless from and against any Claims arising out of same or in
connection therewith. Tenant shall give Landlord notice at least ten (10) days
prior to the commencement of any such work on the Premises (or such additional
time as may be necessary under applicable Laws) to afford Landlord the
opportunity of posting and recording appropriate notices of non-responsibility
or other applicable notices. Tenant shall discharge and release any such lien or
encumbrance by bond or otherwise within twenty (20) days after notice by
Landlord, and if Tenant shall fail to do so, Landlord may pay the amount
necessary to discharge and release such lien or encumbrance, without being
responsible for investigating the validity thereof. The amount so paid shall be
deemed Additional Rent under this Lease payable upon demand, without limitation
as to other remedies available to Landlord under this Lease. Nothing contained
in this Lease shall authorize Tenant to do any act which shall subject
Landlord’s title to the Project or Premises to any liens or encumbrances whether
claimed by operation of Law or express or implied contract. Any claim to a lien
or encumbrance upon the Project or Premises arising in connection with any such
work or respecting the Premises not performed by or at the request of Landlord
shall be null and void, or at Landlord’s option shall attach only against
Tenant’s interest in the Premises and shall in all respects be subordinate to
Landlord’s title to the Project, Building and Premises.

 

12



--------------------------------------------------------------------------------

ARTICLE 10

INDEMNIFICATION AND INSURANCE

10.1. Indemnification and Waiver.

10.1.1. Tenant Indemnity. Tenant hereby assumes all risk of damage to property
or injury to persons in, upon or about the Premises from any cause whatsoever
and agrees that Landlord, its property manager, managing agents, investors,
officers, partners, subpartners, members, managers, lenders (including, without
limitation, any trustee, mortgagee or holder of any trust indenture, deed of
trust or mortgage which now or hereafter encumbers the Building and/or Project),
ground lessors and their respective officers, agents, servants, employees, and
independent contractors (collectively, “Landlord Parties”) shall not be liable
for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant. To the extent
permitted under applicable Law, Tenant shall indemnify, defend, protect, and
hold harmless the Landlord Parties from any and all losses, costs, damages,
actions, causes of actions, proceedings, liens, fines, penalties, expenses and
liabilities (including without limitation court costs and reasonable attorneys’
fees incurred in connection with the proceeding whether at trial or on appeal)
(collectively, “Claims”) incurred in connection with or arising from any cause
in, on or about the Premises, any violation of any of Laws, including, without
limitation, any environmental Laws, any acts, omissions or negligence of Tenant
or of any person claiming by, through or under Tenant, or of the contractors,
agents, servants, employees, invitees, guests or licensees of Tenant or any such
person, in, on or about the Project or any breach of the terms of this Lease,
either prior to, during, or after the expiration of the Lease Term, provided
that the terms of the foregoing indemnity shall not apply to the negligence or
willful misconduct of one or more of the Landlord Parties. Should Landlord be
named as a defendant in any suit brought against Tenant in connection with or
arising out of Tenant’s occupancy of the Premises, Tenant shall pay to Landlord
its costs and expenses incurred in such suit, including without limitation, its
actual professional fees such as appraisers’, accountants’ and attorneys’ fees.
Further, Tenant’s agreement to indemnify Landlord pursuant to this
Section 10.1.1 is not intended and shall not relieve any insurance carrier of
its obligations under policies required to be carried by Tenant pursuant to the
provisions of this Lease, to the extent such policies cover the matters subject
to Tenant’s indemnification obligations, nor shall they supersede any
inconsistent agreement of the parties set forth in any other provision of this
Lease. The provisions of this Section 10.1.1 shall survive the expiration or
sooner termination of this Lease.

10.1.2. Landlord’s Indemnity. Except to the extent Tenant is required to
indemnify Landlord under this Section 10.1, Landlord shall indemnify, defend,
protect, and hold harmless Tenant from any and all Claims incurred by Tenant in
connection with or arising from the negligence or willful misconduct of Landlord
in or on the Building or Project. The provisions of this Section 10.1.2 shall
survive the expiration or sooner termination of this Lease with respect to any
claims or liability arising in connection with any event occurring prior to such
expiration or termination.

 

13



--------------------------------------------------------------------------------

10.2. Tenant’s Compliance With Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense, comply with all requirements of its insurance
company, and all requirements of Landlord’s insurance company of which Tenant
has received written notice from Landlord, pertaining to the use of the
Premises. If Tenant’s conduct within or use of the Premises causes any increase
in the premium for such insurance policies then Tenant shall reimburse Landlord
for any such increase as Additional Rent. Tenant, at Tenant’s expense, shall
comply with all rules, orders, regulations or requirements of the American
Insurance Association (formerly the National Board of Fire Underwriters) and
with any similar body.

10.3. Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

(a) Commercial General Liability Insurance payable on an “occurrence” rather
than a “claims made” basis covering the insured against claims of bodily injury,
personal injury and property damage (including loss of use thereof) arising out
of Tenant’s operations, and contractual liabilities containing coverage at least
as broad as that provided under the then most current Insurance Services Office
(ISO) commercial general liability insurance form which provides the broadest
coverage, including a Broad Form endorsement covering the insuring provisions of
this Lease and the performance by Tenant of the indemnity agreements set forth
in Section 10.1 of this Lease (to the extent of such current ISO standard
contractual liabilities coverage), for limits of liability not less than:

 

Bodily Injury and   $5,000,000 each occurrence   Personal Injury   $5,000,000
each occurrence Property Damage   $5,000,000 annual aggregate  
        Liability   $5,000,000 annual aggregate         Liability       0%
Insured’s participation

(b) Physical Damage Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of Tenant, (ii) the leasehold improvements
in and to the Premises (including, without limitation, all Alterations), and any
other improvements which exist in the Premises as of the Commencement Date
(excluding the Base Building) (the “Original Improvements”), and (iii) all other
improvements, alterations and additions to the Premises. Such insurance shall be
written on an “all risks” of physical loss or damage basis, for the full
replacement cost value (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, terrorism, earthquake sprinkler leakage,
theft, water damage of any type, including sprinkler leakage, bursting or
stoppage of pipes, and explosion, and providing business interruption coverage
sufficient to pay Base Rent and Tenant’s Share of Direct Expenses for a period
of one year, and having a deductible amount, if any, not in excess of $25,000.

(c) Employer’s Liability or other similar insurance pursuant to all applicable
state and local statutes and regulations with limits of no less than
$1,000,000.00.

(d) Worker’s Compensation as required by the Laws of the State where the
Building is located with the following minimum limits of liability: Coverage A -
statutory benefits; Coverage B - $1,000,000 per accident and disease.

 

14



--------------------------------------------------------------------------------

(e) Comprehensive Automobile Liability insuring bodily injury and property
damage arising from all owned, non-owned and hired vehicles, if any, with
minimum limits of liability of $1,000,000 per accident.

(f) Tenant shall carry and maintain during the entire Lease Term, at Tenant’s
sole cost and expense, increased amounts of the insurance required to be carried
by Tenant pursuant to this Article 10 and such other reasonable types of
insurance coverage and in such reasonable amounts covering the Premises and
Tenant’s operations therein, as may be reasonably requested by Landlord.

10.4. Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord Parties, and any other party
the Landlord so specifies, as an additional insured; (ii) specifically cover the
liability assumed by Tenant under this Lease, including, but not limited to,
Tenant’s obligations under Section 10.1 of this Lease; (iii) be issued by an
insurance company having a rating of not less than A-X in Best’s Insurance Guide
or which is otherwise acceptable to Landlord and licensed to do business in the
State where the Building is located; (iv) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (v) be in form and
content reasonably acceptable to Landlord; and (vi) provide that said insurance
shall not be canceled or coverage changed unless thirty (30) days’ prior written
notice shall have been given to Landlord and any mortgagee of Landlord of which
Landlord provides Tenant written notice. Tenant shall deliver said policy or
policies or certificates thereof to Landlord on or before the Commencement Date
and at least thirty (30) days before the expiration dates thereof. In the event
Tenant shall fail to procure such insurance, or to deliver such policies or
certificate, Landlord may, at its option, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor. Tenant shall have the right to
provide the casualty insurance required by this Article 10 pursuant to blanket
policies, but only if such blanket policies expressly provides, on a per
occurrence basis, that a loss that relates to any other location does not impair
or reduce the level of protection available for the Premises below the amount
required by this Lease. Tenant may not self-insure against any risks required to
be covered by insurance provided by Tenant hereunder without Landlord’s prior
written consent but Tenant’s insurance coverages may include risk retention or
deductible amounts commercially reasonable in light of Tenant’s business and
comparable to similar tenants in comparable buildings in the area in which the
Building is located. Tenant has the right to satisfy Tenant’s obligation to
carry liability insurance with an umbrella insurance policy if such umbrella
insurance policy contains an aggregate per location endorsement that provides
the required level of protection for the Premises.

10.5. Subrogation. Landlord and Tenant intend that their respective property
loss risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, for damage to its properties and loss of business (specifically
including loss of rent by Landlord and business interruption by Tenant) as a
result of the acts or omissions of the other party or the other party’s

 

15



--------------------------------------------------------------------------------

employees, agents, or contractors (specifically including the negligence of
either party or its employees, agents, or contractors and the intentional
misconduct of the employees, agents, or contractors of either party), to the
extent any such claims are covered by the workers’ compensation, employer’s
liability, property, rental income, business income, or extra expense insurance
required to be maintained by Landlord and Tenant pursuant to this Lease, or
other property insurance that either party may carry at the time of an
occurrence, provided such waiver of subrogation shall not affect the right to
the insured to recover thereunder. The parties agree that their respective
insurance policies are now, or shall be, endorsed such that the waiver of
subrogation shall not affect the right of the insured to recover thereunder, so
long as no material additional premium is charged therefor.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1. Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other casualty
(“Casualty”). If the (a) Premises, (b) any Common Areas serving or providing
access to the Premises, or (c) Building Systems servicing the Premises shall be
damaged by Casualty, and Landlord or Tenant does not elect to terminate this
Lease in accordance with the terms below, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Article 11 and all applicable Laws, restore the damaged portions of the
Base Building, such Common Areas and/or such Building Systems. Such restoration
shall be to substantially the same condition of the Base Building and the Common
Areas prior to the Casualty, except for modifications required by zoning and
building codes and other Laws or by the holder of a mortgage on the Building or
Project or any other modifications to the Common Areas reasonably deemed
desirable by Landlord, provided that access to the Premises and any common
restrooms serving the Premises shall not be materially impaired. Upon the
occurrence of any Casualty to the Premises, upon notice (the “Landlord Repair
Notice”) to Tenant from Landlord, Tenant shall assign to Landlord (or to any
party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant’s insurance required under Section 10.3 of this Lease that relate to
tenant improvements that were constructed within the Premises on the
Commencement Date and any Alterations (excluding any proceeds allocable to
Tenant’s furniture, fixtures, equipment and other personal property in the
Premises), and Landlord shall also repair any injury or damage to such tenant
improvements and Alterations, provided that if the cost of such repair by
Landlord exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord’s commencement of repair
of the damage. In the event that Landlord does not deliver the Landlord Repair
Notice within thirty (30) days following the date the casualty becomes known to
Landlord, Tenant shall, at its sole cost and expense, repair any injury or
damage to such Alterations and shall return such Alterations to their original
condition. In such case, Tenant may use its insurance proceeds for such purpose.
Whether or not Landlord delivers a Landlord Repair Notice, prior to the
commencement of construction, Tenant shall submit to Landlord, for Landlord’s
review and approval, all plans, specifications and working drawings relating
thereto, and Landlord shall select the contractors to perform such improvement
work. Landlord shall not be liable for any inconvenience to Tenant or its
visitors, or injury to Tenant’s business resulting in any way from such damage
or the repair thereof; provided however, that if

 

16



--------------------------------------------------------------------------------

such Casualty shall have damaged the Premises or Common Areas necessary to
Tenant’s occupancy, Landlord shall allow Tenant a proportionate abatement of
Rent during the time and to the extent the Premises are unfit for occupancy for
the purposes permitted under this Lease, and not occupied by Tenant as a result
thereof; provided, further, however, that if the damage or destruction is due to
the negligence or willful misconduct of Tenant or any of its agents, employees,
contractors, invitees or guests, Tenant shall be responsible for any applicable
insurance deductible (which shall in no event exceed the applicable deductible
amounts then being maintained by prudent property owners of comparable
properties in the area in which the Property is located, and which shall be
payable to Landlord upon demand) and there shall be no rent abatement.
Notwithstanding any other provision of this Lease, Tenant shall have no
obligation to repair or restore the Alterations damaged or destroyed by a
Casualty, or pay or reimburse Landlord for their repair or restoration, if the
Casualty occurs at any time during the last twenty four (24) months of the Lease
Term.

11.2. Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by Casualty or cause, whether or not the
Premises are affected, and one or more of the following conditions is present:
(i) in Landlord’s reasonable judgment, repairs cannot reasonably be completed
within one hundred eighty (180) days after the date of discovery of the damage
(when such repairs are made without the payment of overtime or other premiums);
(ii) the holder of any mortgage on the Building or Project or ground lessor with
respect to the Building or Project shall require that the insurance proceeds or
any portion thereof be used to retire the mortgage debt, or shall terminate the
ground lease, as the case may be; (iii) the damage is not fully covered by
Landlord’s insurance policies; (iv) Landlord decides to rebuild the Building or
Common Areas so that they will be substantially different structurally or
architecturally; (v) the damage occurs during the last twenty four (24) months
of the Lease Term; or (vi) the Project is substantially damaged so that, in
Landlord’s reasonable judgment, substantial reconstruction of the Project will
be required.

11.3. Tenant’s Termination Right. If a portion of the Premises, Building Systems
servicing the Premises or Common Areas providing access to the Premises is
damaged by Casualty such that Tenant is prevented from conducting its business
in the Premises in a manner reasonably comparable to that conducted immediately
before such Casualty and Landlord estimates that the damage caused thereby
cannot be repaired within nine (9) months after the date of discovery of such
damage (the “Repair Period”), then Tenant may terminate this Lease by delivering
written notice to Landlord of its election to terminate within thirty (30) days
after Landlord delivers to Tenant a good faith estimate (the “Damage Notice”) of
the time needed to repair the damage caused by such Casualty. If neither party
elects to terminate this Lease following a Casualty pursuant to the terms of
this Article 11, and if Landlord does not complete the restoration of the
Premises within the greater of (a) nine (9) months following the Casualty or
(b) forty-five (45) days after the time period estimated by Landlord to repair
the damage caused by such Casualty as specified in the Damage Notice, as the
same may be extended by delays caused by Tenant, its agents or employees, Tenant
may terminate this Lease by delivering written notice (“Damage Termination
Notice”) to Landlord within ten (10) days following the

 

17



--------------------------------------------------------------------------------

expiration of such 9-month or 45-day period, as applicable (as the same may be
extended as set forth above) and prior to the date upon which Landlord
substantially completes such restoration. Such termination shall be effective as
of the date specified in Tenant’s Damage Termination Notice (but not earlier
than thirty (30) days nor later than ninety (90) days after the date of such
notice) as if such date were the date fixed for the expiration of the Lease
Term. If Tenant fails to timely give such Damage Termination Notice, Tenant
shall be deemed to have waived its right to terminate this Lease, time being of
the essence with respect thereto.

11.4. Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State where the Building is located with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project. The rights given Tenant
under this Article 11 are in lieu of and override any rights that Tenant may
have by statute or under other applicable Laws.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after an event
of default shall in any way alter the length of the Lease Term or of Tenant’s
right of possession hereunder, or after the giving of any notice shall
reinstate, continue or extend the Lease Term or affect any notice given Tenant
prior to the receipt of such monies, it being agreed that after the service of
notice or the commencement of a suit, or after final judgment for possession of
the Premises, Landlord may receive and collect any Rent due, and the payment of
said Rent shall not waive or affect said notice, suit or judgment.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Project shall be taken by power of eminent
domain or condemned by any competent authority for any public or quasi-public
use or purpose, or if any adjacent property or street shall be so taken or
condemned, or reconfigured or vacated by such authority in such manner as to
require the use, reconstruction or remodeling of any part of the

 

18



--------------------------------------------------------------------------------

Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If any material
portion of the Premises, or any material portion of the Property that would
materially affect Tenant’s access to and use of the Premises (including, without
limitation, a material portion of the Project parking facility), is taken and
such taking materially adversely affects the operation of Tenant’s business in
the Premises, in each case for a period in excess of one hundred eighty
(180) days, Tenant shall have the option to terminate this Lease effective as of
the date possession is required to be surrendered to the authority. Tenant shall
not because of such taking assert any claim against Landlord or the authority
for any compensation because of such taking and Landlord shall be entitled to
the entire award or payment in connection therewith, except that Tenant shall
have the right to file any separate claim available to Tenant for any taking of
Tenant’s personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claims do not diminish the award
available to Landlord, its ground lessor with respect to the Building or Project
or its mortgagee, and such claim is payable separately to Tenant. All Rent shall
cease as of the date of such termination. If any part of the Premises shall be
taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated. No rental abatement shall be granted Tenant for a loss
of parking spaces or for the loss of any other portion of the Common Areas,
Tenant recognizing that Tenant’s right to use parking spaces and the Common
Areas in common with Landlord’s other tenants does not vest in Tenant any
leasehold or other ownership interest in any of the parking spaces or Common
Areas. Notwithstanding anything to the contrary contained in this Article 13, in
the event of a temporary taking of all or any portion of the Premises for a
period of one hundred eighty (180) days or less, then this Lease shall not
terminate but the Base Rent and the Additional Rent shall be abated for the
period of such taking in proportion to the ratio that the amount of rentable
square feet of the Premises taken bears to the total rentable square feet of the
Premises. Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1. Transfers. Tenant shall not (whether directly or indirectly or voluntarily
or involuntarily or by operation of Law or otherwise), without the prior written
consent of Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit
any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment, or other transfer of this Lease or any
interest hereunder by operation of Law, sublet the Premises or any part thereof,
amend or modify any sublease that is consummated in accordance with the terms of
this Article 14, permit a subtenant under a sublease that is consummated in
accordance with the terms of this Article 14 to further sublease the Premises or
any part thereof or to assign the subtenant’s interest under any such sublease
in whole or in part by express assignment or by operation of Law or by other
means, permit the Premises, or any portion thereof to be use for desk space,
mailing privileges or otherwise, or enter into any license or concession
agreements or otherwise permit the occupancy or use of the Premises or any part
thereof by any persons other than Tenant and its agents, employees and
contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s

 

19



--------------------------------------------------------------------------------

consent to any Transfer, Tenant shall notify Landlord in writing, which notice
(the “Transfer Notice”) shall include (i) the proposed effective date of the
Transfer, which shall not be less than thirty (30) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
“Subject Space”), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including calculation of the “Transfer Premium”, as that
term is defined in Section 14.3 below, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all documentation
describing or effectuating the proposed Transfer (which may consist of a term
sheet or letter of intent, provided that Landlord’s consent shall be conditioned
upon Landlord’s review and approval of the final executed assignment or
sublease), and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, and history of the proposed
Transferee and any other information reasonably required by Landlord. Any
Transfer made without Landlord’s prior written consent shall, at Landlord’s
option, be null, void and of no effect, and shall, at Landlord’s option,
constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall not be released from any
liability or obligations under this Lease and Tenant shall pay all documented
out of pocket costs and expenses incurred by Landlord with respect to such
Transfer, including, without limitation, any reasonable professional fees
(including, without limitation, attorneys’, accountants’, architects’,
engineers’ and consultants’ fees) (collectively, the “Transfer Review Fees”),
within thirty (30) days after written request by Landlord. Tenant shall not
structure any proposed Transfer in such a way as to subvert Landlord’s consent
rights, recapture rights and/or rights to receive the “Transfer Premium” (as
defined below).

14.2. Landlord’s Consent. Landlord shall not unreasonably withhold its consent
to any proposed sublease or assignment constituting a Transfer of the Subject
Space to the Transferee on the terms specified in the Transfer Notice. Tenant
shall indemnify, defend and hold harmless Landlord from any and all Claims
involving any third party or parties who claim they were damaged by Landlord’s
wrongful withholding or conditioning of Landlord’s consent. Landlord shall
respond to a Transfer Notice within thirty (30) days after receipt thereof.

14.3. Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, as and when received by Tenant from such Transferee.
“Transfer Premium” shall mean all Rent, Additional Rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any free base rent reasonably provided to the Transferee, (ii) any brokerage
commissions, legal fees and other professional fees in connection with the
Transfer, and (iii) in the case of any sublease, any actual costs incurred by
Tenant in separately demising the subleased space, and (iv) any tenant
improvement allowance and other concessions granted to such Transferee.
“Transfer Premium” shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. In the calculations of the Rent (as it relates to the Transfer Premium
calculated under this Section 14.3), and the rent

 

20



--------------------------------------------------------------------------------

charged by Tenant to the Transferee (the “Transferee’s Rent”) the Rent paid
during each annual period for the Subject Space and the Transferee’s Rent shall
be computed after adjusting such rent to the actual effective rent, taking into
consideration any and all leasehold concessions granted in connection therewith,
including, but not limited to, any rent credit and tenant improvement allowance.
For purposes of calculating any such effective rent all such concessions shall
be amortized on a straight-line basis over the relevant term.

14.4. Landlord’s Option as to Recapture Space. Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any Transfer
Notice, to recapture the Subject Space. Such recapture notice shall cancel and
terminate this Lease with respect to the Subject Space as of the later of
(i) the date stated in the Transfer Notice as the effective date of the proposed
Transfer, and (ii) ninety (90) days following the giving of the recapture
notice, until the last day of the term of the Transfer as set forth in the
Transfer Notice (or at Landlord’s option, shall cause the Transfer to be made to
Landlord or its agent, in which case the parties shall execute the Transfer
documentation promptly thereafter). In the event of a recapture by Landlord, if
this Lease shall be canceled with respect to less than the entire Premises, the
Rent reserved herein shall be prorated on the basis of the number of rentable
square feet retained by Tenant in proportion to the number of rentable square
feet contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same. Landlord may make such
alterations as may be required or deemed necessary by Landlord to physically
separate the recaptured portion of the Premises from the balance of the Premises
and to comply with any legal requirements or insurance requirements relating to
such separation and Tenant shall pay to Landlord fifty percent (50%) of the
actual and reasonable costs (with no supervisory or overhead fee payable to
Landlord) for such separation within thirty (30) days after receipt of an
invoice from Landlord. If Landlord uses its own employees for such work, the
costs for such separation shall be based on the actual cost of materials and
customary, competitive labor rates in the area in which the Property is located.

14.5. Effect of Transfer. No Transfer relating to this Lease or agreement
entered into with respect thereto, whether with or without Landlord’s consent,
shall relieve Tenant from any liability or obligation under this Lease,
including, without limitation, in connection with the Subject Space. Landlord or
its authorized representatives shall have the right during normal business hours
upon reasonable prior notice to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within ten (10) days after demand, pay the deficiency, and if understated
by more than two percent (2%), Tenant shall pay Landlord’s costs of such audit.

14.6. Additional Transfers. For purposes of this Lease, the term “Transfer”
shall also include (a) any change, transfer, sale, pledge or hypothecation in
twenty-five percent (25%) or more of the equity or ownership interests in or
assets of Tenant, (b) the dissolution, merger, consolidation or reorganization
of Tenant, or (c) the transfer of “Control” (as defined below), however
accomplished, whether in a single transaction or in a series of unrelated or
related transactions. The term “Control” shall mean the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the

 

21



--------------------------------------------------------------------------------

ordinary direction of its affairs, of at least fifty-one percent (51%) of the
voting interest in, any person or entity. Notwithstanding the foregoing, any
transfers of equity interests in Tenant traded on a recognized public stock
exchange or pursuant to exemptions from registration in the ordinary course of
business shall not constitute a Transfer under this Lease.

14.7. Permitted Transfers. Notwithstanding anything to the contrary contained in
this Article 14, an assignment or subletting of all or a portion of the Premises
(a “Permitted Transfer”) to (a) an affiliate of Tenant (an entity which is
controlled by, controls, or is under common control with, Tenant, an
“Affiliate”) or (b) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity in which or with
which Tenant, an Affiliate of Tenant, or their respective successors or assigns,
is merged or consolidated, in accordance with applicable statutory provisions
governing merger and consolidation of business entities, or to whom all or
substantially all of Tenant’s assets are transferred, shall not require
Landlord’s written consent under this Article 14, provided that (i) Tenant gives
at least thirty (30) days prior notice of any such assignment or sublease, and
(ii) Tenant supplies Landlord with any documents or information reasonably
requested by Landlord regarding such assignment or sublease or such Affiliate,
(iii) with respect to an entity succeeding to Tenant under clause (b) above,
such entity has a net worth (determined in accordance with generally accepted
accounting principles consistently applied and excluding from the determination
of total assets all assets which would be classified as intangible assets under
generally accepted accounting principles, including, without limitation,
goodwill, licenses, trademarks, trade names, copyrights and franchises) at least
equal to the product of twenty (20) times the Annual Base Rent and Additional
Rent then payable under this Lease, and as evidenced by financial statements
audited by a certified public accounting firm reasonably acceptable to Landlord;
and (iv) such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease.

14.8. Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized to direct any Transferee to
make all payments under or in connection with the Transfer directly to Landlord
(which Landlord shall apply towards Tenant’s obligations under this Lease) until
such default is cured. Such Transferee shall rely on any written representation
by Landlord that Tenant is in default hereunder, without any need for
confirmation thereof by Tenant. Upon any assignment, the assignee shall assume
in writing all obligations and covenants of Tenant thereafter to be performed or
observed under this Lease. No collection or acceptance of rent by Landlord from
any Transferee or the posting or listing of any name other than that of Tenant
(whether on the door or exterior wall of the Premises, lobby directory, elevator
or elsewhere) shall be deemed a waiver of any provision of this Article 14 or
the approval of any Transferee or a release of Tenant from any obligation under
this Lease, whether theretofore or thereafter accruing. In no event shall
Landlord’s enforcement of any provision of this Lease against any Transferee be
deemed a waiver of Landlord’s right to enforce any term of this Lease against
Tenant or any other person. If Tenant’s obligations hereunder have been
guaranteed, Landlord’s consent to any Transfer shall not be effective unless the
guarantor also consents in writing to such Transfer.

 

22



--------------------------------------------------------------------------------

14.9. Transfer Taxes. Tenant shall pay any transfer taxes (and other similar
charges and fees) that any governmental authority imposes in connection with any
Transfer (other than any such transfer taxes, charges or fees that a
governmental authority imposes in connection with Landlord’s exercising
Landlord’s rights to recapture the Subject Space in accordance with Section 14.4
above, which shall be paid by Landlord).

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP

AND REMOVAL OF TRADE FIXTURES

15.1. Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not constitute a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2. Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant (to the extent Tenant is not
required to remove improvements it made to the Premises), reasonable wear and
tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted. Upon such expiration or termination, Tenant shall, without
expense to Landlord, remove or cause to be removed from the Premises all debris
and rubbish, and such items of furniture, equipment, business and trade
fixtures, free-standing cabinet work, movable partitions and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant, as Landlord may, in its sole discretion, require to be removed.
Further, on or prior to the Expiration Date, Tenant shall, unless otherwise
directed by Landlord, at Tenant’s expense, close up any slab penetrations in the
Premises other than any such penetrations existing in the Premises as of the
Commencement Date. Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal. Any of Tenant’s Property not
so removed shall be deemed abandoned and Landlord may remove and dispose of
same, and repair and restore any damage caused thereby, at Tenant’s cost and
without accountability to Tenant.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be a tenancy at

 

23



--------------------------------------------------------------------------------

sufferance, and shall not constitute a renewal hereof or an extension for any
further term, and in such case Rent shall be payable at a monthly rate equal to
150% of the Rent applicable during the last rental period of the Lease Term
under this Lease for the first sixty (60) days of such holdover and thereafter
at 200% of such Rent. Such tenancy at sufferance shall be subject to every other
applicable term, covenant and agreement contained herein. For purposes of this
Article 16, a holding over shall include (a) Tenant’s remaining in the Premises
after the expiration or earlier termination of the Lease Term, (b) Tenant’s
failure to remove any Alterations or personal property located within the
Premises as required pursuant to the terms of Sections 8.5 and 15.2. Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease. The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at Law. If Tenant fails to
surrender the Premises within thirty (30) days following the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any consequential damages, including lost
profits to Landlord resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate in
the form as may be reasonably required by Landlord, Lender or any prospective
mortgagee or purchaser of the Project. Any such certificate may be relied upon
by any prospective mortgagee or purchaser of all or any portion of the Project.
Tenant shall execute and deliver whatever other instruments may be reasonably
required for such purposes, including reaffirmation of any guaranty. Upon a
Default of Tenant under this Lease, Landlord may require Tenant and any
guarantor of this Lease to provide Landlord with a current financial statement
and financial statements of the two (2) years prior to the current financial
statement year, except if and to the extent such information is publicly
available without additional charge to Landlord. Such statements shall be
prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant, otherwise, such statements shall be certified by
the chief financial officer of Tenant. Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.

ARTICLE 18

SUBORDINATION

18.1. Subordination. This Lease, and all of the rights of Tenant hereunder,
shall be subject and subordinate to all present and future ground or underlying
leases of the Building or Project and to the lien of any mortgage, trust deed or
other encumbrances now or hereafter in

 

24



--------------------------------------------------------------------------------

force against the Building or Project or any part thereof, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof,
and to all advances made or hereafter to be made upon the security of such
mortgages or trust deeds, unless the holders of such mortgages, trust deeds or
other encumbrances, or the lessors under such ground lease or underlying leases
(collectively, “Landlord Mortgagee”), require in writing that this Lease be
superior thereto. Such subordination shall be self-operative and effective
without the necessity of the execution by Tenant of any additional document for
the purpose of evidencing or effecting such subordination. Alternatively,
Landlord’s Mortgagee may require Tenant’s interest under this Lease to be
superior to such mortgage or deed of trust. Tenant covenants and agrees in the
event any proceedings are brought for the foreclosure of any such mortgage or
deed in lieu thereof (or if any ground lease is terminated), to attorn, without
any deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
Landlord’s interest herein may be assigned as security at any time to any
lienholder. Tenant shall, within ten (10) days of request by Landlord and/or
Landlord’s Mortgagee, execute such further instruments or assurances as Landlord
and/or Landlord’s Mortgagee may reasonably deem necessary to evidence or confirm
the subordination or superiority of this Lease to any such mortgages, trust
deeds, ground leases or underlying leases. Tenant waives the provisions of any
current or future statute, rule or law which may give or purport to give Tenant
any right or election to terminate or otherwise adversely affect this Lease and
the obligations of the Tenant hereunder in the event of any foreclosure
proceeding or sale.

18.2. Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any
remedy it may have for any default on the part of Landlord without first giving
Landlord’s Mortgagee written notice by certified mail, return receipt requested,
specifying the default in reasonable detail, and affording such Landlord’s
Mortgagee (i) a reasonable opportunity to perform Landlord’s obligations
hereunder (but not less than thirty (30) days after such notice to Landlord’s
Mortgagee), if such default can be cured without such Landlord’s Mortgagee
taking possession of the mortgaged or leased estate, or (ii) to obtain
possession of the mortgaged or leased estate and then to cure such default of
Landlord, if such default cannot be cured without such Landlord’s Mortgagee or
taking possession of the mortgaged or leased estate.

18.3. Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee
shall succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee
shall not be: (a) liable for any act or omission of any prior lessor (including
Landlord), except to the extent that (i) such act or omission continues after
the date that the Landlord’s Mortgagee succeeds to Landlord’s interest in the
Building, and (ii) such act or omission of such prior landlord is of a nature
that the Landlord’s Mortgagee can cure by performing a service or making a
repair; (b) bound by any Rent or Additional Rent or advance rent which Tenant
might have paid for more than the current month to any prior lessor (including
Landlord), and all such rent shall remain due and owing, notwithstanding such
advance payment; (c) bound by any security or advance rental deposit made by
Tenant which is not delivered or paid over to Landlord’s Mortgagee and with
respect to which Tenant shall look solely to Landlord for refund or
reimbursement;

 

25



--------------------------------------------------------------------------------

(d) bound by any termination, amendment or modification of this Lease made
without Landlord’s Mortgagee’s consent and written approval, except for those
terminations, amendments and modifications permitted to be made by Landlord
without Landlord’s Mortgagee’s consent pursuant to the terms of the loan
documents between Landlord and Landlord’s Mortgagee; (e) subject to the defenses
which Tenant might have against any prior lessor (including Landlord);
(f) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (i) are expressly
provided in this Lease, (ii) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (iii) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event; and (g) bound by
any obligation to make any payment to or on behalf of Tenant to the extent that
such obligation accrues prior to the date that the Landlord’s Mortgagee succeeds
to Landlord’s interest in the Building. Landlord’s Mortgagee shall have no
liability or responsibility under or pursuant to the terms of this Lease or
otherwise after it ceases to own an interest in the Project for matters arising
after it ceases to own such interest in the Project. Nothing in this Lease shall
be construed to require Landlord’s Mortgagee to apply the proceeds of any loan,
and Tenant’s agreements set forth herein shall not be impaired on account of any
modification of the documents evidencing and securing any loan.

18.4. Current SNDA. Landlord shall use commercially reasonable efforts to obtain
for Tenant a subordination, non-disturbance and attornment agreement from the
existing Landlord’s Mortgagee, in the form attached hereto and made a part
hereof as Exhibit F (the “Current SNDA”), provided that Landlord shall have no
liability to Tenant, and the effectiveness of this Lease and the subordination
of this Lease to any mortgage, deed of trust or other encumbrance shall not be
affected, in the event that it is unable to obtain the Current SNDA.
Notwithstanding the foregoing, in the event that the current Landlord’s
Mortgagee shall not have executed and delivered to Landlord and Tenant the
Current SNDA within forty-five (45) days after the date of this Lease, Tenant
shall have the right to terminate this Lease, by written notice to Landlord
within five (5) days after the expiration of such forty-five (45) day period and
this Lease shall terminate as of the date of such notice, unless the Current
SNDA shall be executed and delivered to Landlord and Tenant prior to the date of
such notice, and upon such termination the Security Deposit and any other
amounts pre-paid by Tenant to Landlord shall be refunded to Tenant within thirty
(30) days after the date of such notice. Tenant shall pay to Landlord the
processing fee required to be paid to Landlord’s Mortgagee at the time that
Tenant submits such agreement to Landlord executed by Tenant and the foregoing
forty-five (45) day period shall not commence until such sums are received by
Landlord. Landlord’s other out-of-pocket costs, including other fees charged by
Landlord’s Mortgagee and its counsel and other reasonable attorney’s fees and
disbursements, incurred by Landlord in connection with such efforts, shall be
paid by Landlord.

 

26



--------------------------------------------------------------------------------

ARTICLE 19

DEFAULTS; REMEDIES

19.1. Defaults. The occurrence of any of the following shall constitute a
default (“Default”) of this Lease by Tenant:

(a) Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof when due if such failure continues
for five (5) days after written notice to Tenant; or

(b) Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1(b),
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

(c) To the extent permitted by Law, a general assignment by Tenant of this Lease
for the benefit of creditors, or the taking of any corporate action in
furtherance of bankruptcy or dissolution whether or not there exists any
proceeding under an insolvency or bankruptcy Law, or the filing by or against
Tenant or any guarantor of any proceeding under an insolvency or bankruptcy Law,
unless in the case of a proceeding filed against Tenant the same is dismissed
within sixty (60) days, or the appointment of a trustee or receiver to take
possession of all or substantially all of the assets of Tenant or any guarantor,
unless possession is restored to Tenant within thirty (30) days, or any
execution or other judicially authorized seizure of all or substantially all of
Tenant’s assets located upon the Premises or of Tenant’s interest in this Lease,
unless such seizure is discharged within thirty (30) days; or

(d) Any breach of Tenant’s obligations under this Lease at such time as Tenant
shall have abandoned all or a substantial portion of the Premises by Tenant; or

(e) The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than five (5) Business Days (“Business Days” being defined as calendar days
other than Saturdays, Sundays and Holidays) after written notice from Landlord;
or

(f) Any information furnished to Landlord by or in connection with the entry of
this Lease on behalf of Tenant is determined to have been materially false,
misleading or incomplete when made.

19.2. Remedies Upon Default. Upon or at any time after the occurrence of any
Default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at Law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one or more of the
following remedies with or without written notice or demand to

 

27



--------------------------------------------------------------------------------

Tenant except as required hereunder, each and all of which shall be cumulative
and nonexclusive, without any notice or demand whatsoever:

(a) Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, and if Tenant fails to do so, to the extent permitted by
applicable Law Landlord may, without prejudice to any other remedy which it may
have for possession or arrearages in rent, enter upon and take possession of the
Premises and expel or remove Tenant and any other person who may be occupying
the Premises or any part thereof, without being liable for prosecution or any
claim or damages therefor; and Landlord may recover from Tenant the following:

(i) The worth at the time of award of any unpaid Rent which has been earned at
the time of such termination; plus

(ii) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv) Any other amount reasonably necessary to compensate Landlord for costs and
expenses to release the Premises, specifically including but not limited to,
brokerage commissions and advertising expenses incurred, expenses of remodeling
the Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and

(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2(a)(i)
and (ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by Law. As used in
Paragraph 19.2(a)(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the prime rate of interest as published in the
Wall Street Journal (or its successor publication) plus one percent (1%) per
annum.

(b) If Landlord does not elect to terminate this Lease on account of any Default
by Tenant, Landlord may, from time to time, without terminating this Lease,
enforce all of its rights and remedies under this Lease, including the right to
recover all Rent as it becomes due.

(c) Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2(a) and 19.2(b), above, or any Law or
other provision of this Lease), without prior demand or notice except as
required by applicable Law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.

 

28



--------------------------------------------------------------------------------

19.3. Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any Default by Tenant, as set forth in this Article 19,
Landlord upon the occurrence and continuation of a Default shall have the right
to terminate any and all subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises or
may, in Landlord’s sole discretion, succeed to Tenant’s interest in such
subleases, licenses, concessions or arrangements. In the event of Landlord’s
election to succeed to Tenant’s interest in any such subleases, licenses,
concessions or arrangements, Tenant shall, as of the date of notice by Landlord
of such election, have no further right to or interest in the rent or other
consideration receivable thereunder.

19.4. Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any Law to redeem or reinstate this Lease.

19.5. Landlord Default. Landlord shall in no event be in default under this
Lease unless Landlord shall neglect or fail to perform any of its obligations
hereunder and shall fail to remedy the same within thirty (30) days after notice
to Landlord specifying such neglect or failure, or if such failure is of such a
nature that Landlord cannot reasonably remedy the same within such thirty
(30) day period, Landlord shall fail to commence promptly (and in any event
within such thirty (30) day period) to remedy the same and to prosecute such
remedy to completion with diligence and continuity. Upon the occurrence of a
default by Landlord under this Lease that is not cured within the time period
described in the preceding sentence, Tenant shall have all rights and remedies
under applicable Laws except as otherwise expressly provided in this Lease.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises and all of
its rights under this Lease subject to the terms, covenants, conditions,
provisions and agreements hereof without interference by any persons lawfully
claiming by or through Landlord. The foregoing covenant is in lieu of any other
covenant express or implied.

 

29



--------------------------------------------------------------------------------

ARTICLE 21

SECURITY DEPOSIT

Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 14 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. Tenant grants Landlord a security
interest in the Security Deposit. The Security Deposit shall not be considered
an advance payment of rent and is not intended to serve as liquidated damages
nor to be a measure of Landlord’s damages for any default by Tenant. The
Security Deposit may be commingled with other funds of Landlord. If Tenant
defaults with respect to any provisions of this Lease, including, but not
limited to, the provisions relating to the payment of Rent, the removal of
property and the repair of resultant damage, Landlord may, without notice to
Tenant, but shall not be required to apply all or any part of the Security
Deposit for the payment of any Rent, any damages or any other sum in default and
Tenant shall, upon demand therefor, restore the Security Deposit to its original
amount. Any unapplied portion of the Security Deposit shall be returned to
Tenant, or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder, within sixty (60) days following the expiration of the Lease Term.
Tenant shall not be entitled to any interest on the Security Deposit. In the
event of a sale, lease, or encumbrance of the Building or any part of the
Building, Landlord shall have the right to transfer the Security Deposit to the
purchaser, landlord, tenant, or Landlord’s Mortgagee and if the Security Deposit
is transferred, Landlord shall thereafter be relieved from any liability
concerning the Security Deposit. Additionally, Landlord’s use or application of
all or any portion of the Security Deposit shall not preclude or impair any
other rights or remedies provided for under this Lease or under applicable Law
and shall not be construed as a payment of liquidated damages.

Notwithstanding anything to the contrary contained in this Article 21, if Tenant
has not exercised the Contingency Termination Option as provided in Section 2.4
above and provided further that no Default of Tenant has occurred and is
continuing on the Termination Option Date, the amount of the Security Deposit
for the Premises shall be reduced to $61,548.12. Provided that Tenant is not
then in Default under the Lease, the amount of the Security Deposit then in
effect shall be reduced to $41,032.08 on the last day of the second Lease Year
and to $20,516.04 on the last day of the third Lease Year for the remainder of
the Term. Provided that the foregoing conditions have been satisfied with
respect to each of the three Security Deposit reductions as of the
aforementioned dates, Landlord shall return the applicable excess amount then
held by Landlord from the Security Deposit within thirty (30) days after such
conditions have been satisfied and the remainder shall thereafter be held by
Landlord as the Security Deposit hereunder.

ARTICLE 22

INTENTIONALLY OMITTED

ARTICLE 23

SIGNS

Subject to Landlord’s prior written approval, in its sole discretion, and
provided all signs are in keeping with the quality, design and style of the
Building and Project, Tenant, if the Premises comprise an entire floor of the
Building, at its sole cost and expense, may install

 

30



--------------------------------------------------------------------------------

identification signage anywhere in the Premises including in the elevator lobby
of the Premises, provided that such signs must not be visible from the exterior
of the Building. If other tenants occupy space on the floor on which the
Premises is located, Tenant’s identifying signage shall be provided by Landlord,
at Tenant’s cost, and such signage shall be comparable to that used by Landlord
for other similar floors in the Building and shall comply with Landlord’s
Building standard signage program. Any signs, notices, logos, pictures, names or
advertisements which are installed and that have not been separately approved by
Landlord may be removed without notice by Landlord at the sole expense of
Tenant. Tenant may not install any signs on the exterior or roof of the Project
or the Common Areas. Any signs, window coverings, or blinds (even if the same
are located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior written approval of Landlord, in its sole discretion.

ARTICLE 24

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any applicable Laws.
At its sole cost and expense, Tenant shall promptly comply with all such
applicable Laws, other than with respect to Hazardous Substances existing within
the Premises prior to the delivery of the same to Tenant; provided that Tenant
shall have no obligation to make any alterations to the Premises in complying
with any applicable Laws except as specifically set forth below. Should any
standard or regulation now or hereafter be imposed on Landlord or Tenant by a
state, federal or local governmental body charged with the establishment,
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or regulations and to
cooperate with Landlord, including, without limitation, by taking such actions
as Landlord may reasonably require, in Landlord’s efforts to comply with such
standards or regulations, provided that Tenant shall not have any obligation to
pay any costs or expenses or incur any other liability unless such standard or
regulation is specifically imposed on or specifically applicable to Tenant as
opposed to general applicability to all occupants of the Building. Tenant shall
be responsible, at its sole cost and expense, to make all alterations to the
Premises as are required to comply with applicable Laws which relate to
(i) Tenant’s use or manner of use of the Premises, (ii) any Alterations made by
or on behalf of Tenant in the Premises, (iii) the Base Building, but, as to the
Base Building, only to the extent such obligations are triggered by Alterations
or Tenant’s Alterations to the Premises, or its use or manner of use of the
Premises, and (iv) any employees of Tenant, occupants of the Premises, or any
vendors, visitors or other invitees of Tenant. The judgment of any court of
competent jurisdiction or the admission of Tenant in any judicial action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
of said governmental measures, shall be conclusive of that fact as between
Landlord and Tenant. Tenant shall promptly pay all fines, penalties and damages
that may arise out of or be imposed because of its failure to comply with the
provisions of this Article 24. Landlord (as part of Operating Expenses to the
extent any compliance is necessary due to a change in applicable Law after the
date of this Lease) shall comply with all applicable Laws relating to the
Building and the Project, including the Common Areas, provided that compliance
with such applicable Laws is not the responsibility of Tenant under this Lease,
or other tenants in the Project and provided that Landlord’s failure to comply
therewith would prohibit Tenant from obtaining or maintaining a

 

31



--------------------------------------------------------------------------------

certificate of occupancy (or its legal equivalent) for the Premises, or would
unreasonably and materially affect the safety of Tenant’s employees or create a
significant health hazard for Tenant’s employees or would otherwise materially
and adversely affect Tenant’s use of or occupancy of the Premises. In addition,
if a third party serves Tenant with a lawsuit (a “Compliance Lawsuit”) alleging
that any portion of the Project, other than the Premises, is not in compliance
with applicable Laws, and such lawsuit seeks injunctive relief and/or damages
against Tenant, then Landlord shall at its option either remedy such
non-compliance or indemnify, defend and protect Tenant from any and all Claims
incurred by Tenant in connection with or arising from such Compliance Lawsuit.

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) days after said
amount is due more than once in any twelve (12) month period, then Tenant shall
pay to Landlord a late charge equal to five percent (5%) of the overdue amount
plus any attorneys’ fees incurred by Landlord by reason of Tenant’s failure to
pay Rent and/or other charges when due hereunder. The late charge shall be
deemed Additional Rent and the right to require it shall be in addition to all
of Landlord’s other rights and remedies hereunder or at Law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days after the date
they are due shall bear interest from the date when due until paid at a rate per
annum (the “Default Rate”) equal to the lesser of (i) twelve percent (12%) per
annum, and (ii) the highest rate permitted by applicable Law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1. Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1(b), above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder. Notwithstanding the foregoing, Landlord may, but
shall not be obligated to, make any such payment or perform any such act on
Tenant’s part without waiving its rights based upon any default of Tenant and
without releasing Tenant from any obligations hereunder, immediately, and
without notice, in the case of emergency or if the default (i) materially
interferes with the use by any other tenant of the Building, (ii) materially
interferes with the operation of any Building Systems or with the ability to
access the Building or any portion of the Common Areas, (iii) results in a
violation of any legal requirement, or (iv) results or will result in a
cancellation of any insurance policy maintained by Landlord.

 

32



--------------------------------------------------------------------------------

26.2. Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s Defaults pursuant to the provisions of Section 26.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 10 of this Lease; and (iii) sums equal to all expenditures made
and obligations incurred by Landlord after a Default of Tenant in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to Law, including, without
limitation, all legal fees and other amounts so expended. Tenant’s obligations
under this Section 26.2 shall survive the expiration or sooner termination of
the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times (except as otherwise
provided in this Article 27) upon reasonable prior notice (which notice may be
telephonic) to Tenant (except in the case of an emergency, in which event no
notice shall be required) to enter the Premises to (i) inspect them; (ii) show
the Premises to prospective purchasers, mortgagees, brokers or investors, or to
current or prospective mortgagees, ground or underlying lessors or insurers or
to prospective tenants of the Premises (but only during the last twelve
(12) months of the Lease Term); (iii) post notices of nonresponsibility; or
(iv) alter, improve or repair the Premises or the Building, or for structural
alterations, repairs or improvements to the Building or the Building Systems.
The parties acknowledge that one room in the Premises, the file server room (the
“Secure Room”), will be secured by Tenant before and after Tenant’s normal
business hours (“Tenant’s Business Hours”). Tenant shall provide Landlord with
keys or access cards to the Secure Room permitting Landlord to have access to
the Secure Room outside of Tenant’s Business Hours in accordance with the
provisions for emergency access to the Premises set forth below. Landlord shall
provide janitorial services to the Secure Room only once per month, on a date
that is mutually acceptable to Tenant and Landlord, such services to be provided
during Tenant’s Business Hours, and only when escorted by an employee or other
agent of Tenant. To the extent that Landlord incurs additional expense for
cleaning and janitorial services provided to the Secure Room during Tenant’s
Business Hours, Landlord shall have the right to assess such charge to Tenant as
Additional Rent. Landlord shall have the right to install, use and maintain
ducts, cabling, pipes and conduits in and through the Premises, provided that
(a) such ducts, cabling, pipes and conduits are concealed within or above
partitioning columns, walls or ceilings, except that if such ducts, cabling,
pipes or conduits are installed in areas that are utility areas (such as storage
areas, mailrooms or mud rooms), then such ducts, cabling, pipes or conduits may
also be installed on partitioning walls, columns or ceilings, (b) such ducts,
cabling, pipes and conduits do not reduce the usable area of the Premises by
more than a de minimis amount, and (c) Landlord installs such ducts, cabling,
pipes and conduits in a manner that minimizes, to the extent reasonably
practicable, any adverse effect on an Alteration theretofore performed in the
Premises. Subject to the provisions in this Article 27, Landlord may enter the
Premises at any time to (A) perform services required of Landlord, including
janitorial service; (B) to the extent permitted by applicable Law, take
possession after a Default in the manner provided herein; or (C) perform any
covenants of Tenant which Tenant fails to perform. Landlord may make any such
entries without the abatement of Rent and may take such reasonable steps as

 

33



--------------------------------------------------------------------------------

required to accomplish the stated purposes. Tenant hereby waives any claims for
damages or for any injuries or inconvenience to or interference with Tenant’s
business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key or access card with which to unlock all
the doors in the Premises, excluding Tenant’s vaults, safes and special security
areas designated in advance by Tenant to Landlord. In an emergency, Landlord
shall have the right to use any means that Landlord may deem proper to open the
doors in and to the Premises. Any entry into the Premises by Landlord in the
manner hereinbefore described shall not be deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an actual or constructive
eviction of Tenant from any portion of the Premises. In exercising the rights
reserved to Landlord in this Article 27, Landlord shall (i) use commercially
reasonable efforts to avoid causing material interference with Tenant’s business
and its customers, employees and invitees and (ii) comply with Tenant’s security
policies and procedures. Tenant shall provide Landlord with the names and
contact telephone numbers of two (2) employees of Tenant to be contacted in the
event of an emergency either in or affecting the Premises (“Tenant’s Emergency
Contacts”). After the names and contact telephone numbers of Tenant’s Emergency
Contacts have been provided by Tenant to Landlord, such information shall remain
in effect until Landlord receives written notice from Tenant of any revisions to
such information. In the event of any emergency that requires immediate access
to the Premises, Landlord shall make reasonable efforts, if practicable under
the circumstances, to place one (1) telephone call to each of Tenant’s Emergency
Contacts, and, if Landlord is unable to reach either person, Landlord shall
leave a voice mail message specifying the nature of the emergency for both
persons (assuming that such persons maintain voice mail), The building engineer
and any vendor or other emergency personnel required to address such emergency
may then enter the Premises for the sole purpose of addressing such emergency.

ARTICLE 28

TENANT PARKING

Tenant shall rent from Landlord, commencing on the Commencement Date, the amount
of parking passes set forth in Section 15 of the Summary, on a monthly basis
throughout the Lease Term, which parking passes shall pertain to the Project
parking facility. Tenant shall pay to Landlord for automobile parking passes on
a monthly basis the prevailing rate charged from time to time at the location of
such parking passes (which is currently $55.00 per pass per month), provided,
however, that so long as there is no Default of Tenant at any time during the
first three Lease Years of the initial Lease Term, Tenant will not be required
to pay the prevailing parking fee attributable to the unreserved parking passes
allocated to Tenant under this Lease and accruing during such period. Tenant’s
continued right to use the parking passes is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the parking facility where the parking spaces are located,
including any sticker or other identification system established by Landlord,
Tenant’s cooperation in seeing that Tenant’s employees and visitors also comply
with such rules and regulations and Tenant not being in Default under this
Lease. Tenant’s use of the Project parking facility shall be at Tenant’s sole
risk and Tenant acknowledges and agrees that Landlord shall have no liability
whatsoever for damage to the vehicles of Tenant, its employees and/or visitors,
or for other personal injury or property damage or theft relating to or
connected with the parking rights granted herein or any of Tenant’s, its
employees’ and/or visitors’ use of the

 

34



--------------------------------------------------------------------------------

parking facilities. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
The parking passes rented by Tenant pursuant to this Article 28 are provided to
Tenant solely for use by Tenant’s employees and visitors and the employees and
visitors of any assignee, subtenant or other entity pursuant to a Permitted
Transfer or a transaction to which Landlord consents under Article 14, and such
passes may not be transferred, assigned, subleased or otherwise alienated by
Tenant without Landlord’s prior approval. Tenant may validate visitor parking by
such method or methods as the Landlord may establish, at the validation rate
from time to time generally applicable to visitor parking, at Tenant’s sole
cost. Landlord shall have no obligation to monitor the use of such parking
facility, nor shall Landlord be responsible for any loss or damage to any
vehicle or other property or for any injury to any person. Tenant’s parking
passes shall be used only for parking of automobiles no larger than full size
passenger automobiles, sport utility vehicles or pick-up trucks. Tenant shall
comply with all rules and regulations which may be adopted by Landlord from time
to time with respect to parking and/or the parking facilities servicing the
Project. Tenant shall not have the exclusive right to use any specific parking
space. If Landlord grants to any other tenant the exclusive right to use any
particular parking space(s), Tenant shall not use such spaces. All trucks (other
than pick-up trucks) and delivery vehicles shall be (i) parked at the loading
dock of the Building, (ii) loaded and unloaded in a manner which does not
interfere with the businesses of other occupants of the Project, and
(iii) permitted to remain on the Project only so long as is reasonably necessary
to complete loading and unloading. In the event Landlord elects in its sole and
absolute discretion or is required by any Law to limit or control parking,
whether by validation of parking tickets or any other method of assessment,
Tenant agrees to participate in such validation or assessment program under such
reasonable rules and regulations as are from time to time established by
Landlord.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1. Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2. Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

 

35



--------------------------------------------------------------------------------

29.3. No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

29.4. Intentionally Omitted.

29.5. Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease. Tenant agrees that in the event of any such transfer, and the
written assumption by the transferee of Landlord’s obligations hereunder,
Landlord shall automatically be released from all liability thereafter arising
under this Lease, and Tenant agrees to look solely to such transferee for the
performance of Landlord’s obligations hereunder accruing after the date of
transfer. Such transferee shall be deemed to have fully assumed and be liable
for all obligations of this Lease to be performed by Landlord, including the
return of any Security Deposit, and Tenant shall attorn to such transferee.
Tenant further acknowledges that Landlord may assign its interest in this Lease
to Landlord’s Mortgagee as additional security. Tenant agrees that such an
assignment shall not release Landlord from its obligations hereunder and that
Tenant shall continue to look to Landlord for the performance of its obligations
hereunder unless and until such Landlord’s Mortgagee succeeds to Landlord’s
interest under this Lease.

29.6. Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant.

29.7. Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8. Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

29.9. Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10. Time of Essence. Whether or not so specified in any particular provision
of this Lease, time is of the essence with respect to the performance by
Landlord and Tenant of every provision of this Lease in which time of
performance is a factor.

29.11. Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by Law.

 

36



--------------------------------------------------------------------------------

29.12. No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord or any employee, broker or agent of
Landlord, which is not set forth herein or in one or more of the exhibits
attached hereto.

29.13. Landlord Exculpation. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building. Neither Landlord, nor any of the Landlord Parties
shall have any personal liability therefor, and Tenant hereby expressly waives
and releases such personal liability on behalf of itself and all persons
claiming by, through or under Tenant. The limitations of liability contained in
this Section 29.13 shall inure to the benefit of Landlord’s and the Landlord
Parties’ present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s business, including but not limited to loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring. Except as otherwise
provided in Article 16, Tenant shall not be liable under any circumstances for
injury or damage to, or interference with, Landlord’s or Landlord Parties’
business, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring.

29.14. Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant or by Tenant to Landlord with
respect to the subject matter thereof, and none thereof shall be used to
interpret or construe this Lease. None of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto.

29.15. Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

 

37



--------------------------------------------------------------------------------

29.16. Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God and adverse weather, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, terrorism, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease and except as to Tenant’s obligations
under Articles 5 and 24 of this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by a Force
Majeure.

29.17. Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

29.18. Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by Law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, by nationally recognized overnight
courier or delivered personally, (C) delivered by a nationally recognized
overnight courier, or (D) delivered personally. Any Notice shall be sent,
transmitted, or delivered, as the case may be, to Tenant at the appropriate
address set forth in Section 16 of the Summary, or to such other place as Tenant
may from time to time designate in a Notice to Landlord, or to Landlord at the
addresses set forth below, or to such other places as Landlord may from time to
time designate in a Notice to Tenant. Any Notice will be deemed given when it is
actually received unless the intended recipient refuses to accept delivery or
affirmatively avoids delivery or receipt. If Tenant is notified of the identity
and address of Landlord’s Mortgagee (by assignment of rents or otherwise),
Tenant shall give to such Landlord’s mortgagee written notice of any default by
Landlord. As of the date of this Lease, any Notices to Landlord must be sent,
transmitted, or delivered, as the case may be, to the addresses listed in
Section 17 of the Summary.

29.19. Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20. Authority. Tenant hereby represents and warrants to Landlord that
(i) Tenant is duly organized and validly existing in good standing under the
Laws of Virginia, and possesses all licenses and authorizations necessary to
carry on its business, (ii) Tenant has full power and authority to carry on its
business (subject to obtaining the Banking Approvals), enter into this Lease and
consummate the transaction contemplated by this Lease, (iii) the individual
executing and delivering this Lease on Tenant’s behalf has been duly authorized
to do so, (iv) this Lease has been duly executed and delivered by Tenant,
(v) this Lease constitutes a valid, legal, binding and enforceable obligation of
Tenant (subject to bankruptcy, insolvency or creditor rights laws generally, and
principles of equity generally), (vi) the execution, delivery and performance of

 

38



--------------------------------------------------------------------------------

this Lease by Tenant will not cause or constitute a default under, or conflict
with, the organizational documents of Tenant or any agreement to which Tenant is
a party, (vii) the execution, delivery and performance of this Lease by Tenant
will not violate any applicable Law, and (viii) all consents, approvals,
authorizations, orders or filings of or with any court or governmental agency or
body, if any, required on the part of Tenant for the execution, delivery and
performance of this Lease have been obtained or made.

Landlord hereby represents and warrants to Tenant that (i) Landlord is duly
organized and validly existing in good standing under the Laws of Delaware, and
possesses all licenses and authorizations necessary to carry on its business,
(ii) Landlord has full power and authority to carry on its business, enter into
this Lease and consummate the transaction contemplated by this Lease, (iii) the
individual executing and delivering this Lease on Landlord’s behalf has been
duly authorized to do so, (iv) this Lease has been duly executed and delivered
by Landlord, (v) this Lease constitutes a valid, legal, binding and enforceable
obligation of Landlord (subject to bankruptcy, insolvency or creditor rights
laws generally, and principles of equity generally), (vi) the execution,
delivery and performance of this Lease by Landlord will not cause or constitute
a default under, or conflict with, the organizational documents of Landlord or
any agreement to which Landlord is a party, (vii) the execution, delivery and
performance of this Lease by Landlord will not violate any applicable Law, and
(viii) all consents, approvals, authorizations, orders or filings of or with any
court or governmental agency or body, if any, required on the part of Landlord
for the execution, delivery and performance of this Lease have been obtained or
made.

29.21. Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22. Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State where the Building is located.
IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT
TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE WHERE THE
BUILDING IS LOCATED, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY THE LAW
OF THE STATE WHERE THE BUILDING IS LOCATED, AND (III) IN THE INTEREST OF SAVING
TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN
RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN
THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF
BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY
NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH
PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

 

39



--------------------------------------------------------------------------------

29.23. Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute an offer to lease the Premises to Tenant
or reservation of, option for or option to lease, and it is not effective as a
lease or otherwise until execution and delivery by both Landlord and Tenant.

29.24. Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 18 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Tenant agrees to indemnify and defend Landlord against and hold
Landlord harmless from any and all Claims with respect to any leasing commission
or equivalent compensation alleged to be owing on account of any dealings by
Tenant with any real estate broker or agent, other than the Brokers.

29.25. Independent Covenants. This Lease shall be construed as though the
covenants herein (including, without limitation, Tenant’s obligation to pay
Rent) between Landlord and Tenant are independent and not dependent and Tenant
hereby expressly waives the benefit of any statute to the contrary and agrees
that if Landlord fails to perform its obligations set forth herein, Tenant shall
not be entitled to make any repairs or perform any acts hereunder at Landlord’s
expense or to any setoff of the Rent or other amounts owing hereunder against
Landlord.

29.26. Project or Building Name and Signage. Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord, which consent may be
granted or withheld in Landlord’s sole discretion.

29.27. Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.28. Intentionally Omitted.

29.29. Transportation Management. Tenant shall comply with all present or
reasonable future programs reasonably intended to manage parking, transportation
or traffic in and around the Building, and in connection therewith, Tenant shall
take responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities.

 

40



--------------------------------------------------------------------------------

29.30. No Violation. Each party hereby warrants and represents to the other that
neither its execution of nor performance under this Lease shall cause the
warranting party to be in violation of any agreement, instrument, contract, Law,
rule or regulation by which the warranting party is bound, and each party shall
protect, defend, indemnify and hold the other harmless against any Claims
arising from the warranting party’s breach of this warranty and representation.

29.31. Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
“Lines”) at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord’s prior written consent, use an experienced and licensed
contractor approved in writing by Landlord, and comply with all of the other
provisions of Articles 7 and 8 of this Lease, (ii) an acceptable number of spare
Lines and space for additional Lines shall be maintained for existing and future
occupants of the Project, as determined in Landlord’s reasonable opinion,
(iii) the Lines therefor (including riser cables) shall be appropriately
insulated to prevent excessive electromagnetic fields or radiation, and shall be
surrounded by a protective conduit reasonably acceptable to Landlord, (iv) any
Lines actually used by Tenant shall comply with all applicable governmental
Laws, and (v) Tenant shall pay all costs in connection therewith. Landlord
reserves the right to require that Tenant remove any Lines actually used by
Tenant which are installed in violation of these provisions, or which are at any
time in violation of any Laws or represent a dangerous or potentially dangerous
condition, and Landlord further reserves the right upon the expiration or
earlier termination of the Lease Term to require that Tenant remove any Lines
actually used by Tenant installed by or on behalf of Tenant and repair any
damage in connection with such removal, all at Tenant’s cost.

29.32. Construction of Project and Other Improvements. It is specifically
understood and agreed that Landlord has made no representation or warranty to
Tenant and has no obligation and has made no promises to alter, remodel,
improve, renovate, repair or decorate the Premises, Building or any part thereof
and that no representations respecting the condition of the Premises or the
Building have been made by Landlord to Tenant except as specifically set forth
herein. Tenant acknowledges that Landlord may renovate, improve, alter, or
modify (collectively, the “Renovations”) portions of the Project, the Building
and/or the Premises including without limitation the parking structure, if any,
Common Areas, systems and equipment, roof, and structural portions of the same
following Tenant’s occupancy of the Premises, and that such Renovations may
result in excess levels of noise, dust, obstruction of access, etc. which are in
excess of that present in a fully constructed project Tenant hereby agrees that
such Renovations and Landlord’s actions in connection with such Renovations
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of Rent. Tenant hereby waives any and all rent offsets or
claims of constructive eviction which may arise in connection with such
construction. Landlord shall have no responsibility or for any reason be liable
to Tenant for any direct or indirect injury to or interference with Tenant’s
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting
from the Renovations or Landlord’s actions in connection with such Renovations,
or for any inconvenience or annoyance occasioned by such Renovations or
Landlord’s actions. Notwithstanding the foregoing, however, Landlord agrees to
use commercially reasonable efforts to minimize the disruption to Tenant and its
customers, employees and business caused by the Renovations.

 

41



--------------------------------------------------------------------------------

29.33. Prohibited Persons and Transactions. Tenant represents and warrants that
neither Tenant nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not Transfer this
Lease to, contract with or otherwise engage in any dealings or transactions or
be otherwise associated with such persons or entities.

Landlord represents and warrants that neither Landlord nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under OFAC
regulations (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not transfer this Lease to, contract
with or otherwise engage in any dealings or transactions or be otherwise
associated with such persons or entities.

29.34. Intentionally Omitted.

29.35. Reasonable Efforts. For purposes of this Lease, “reasonable efforts” by
Landlord shall not include an obligation to employ contractors or labor at
overtime or other premium pay rates or to incur any other overtime costs or
additional expenses whatsoever.

[Signatures on Next Page]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“LANDLORD”

GREENSBORO DRIVE PROPERTY LLC,

a Delaware limited liability company

By:  

/s/ Jason P. Semmel

Name:   Jason P. Semmel Its:   Authorized Signatory “TENANT”

XENITH BANK [IN ORGANIZATION],

a Virginia corporation

By:  

/s/ Ronald E. Davis

Name:   Ronald E. Davis Its:   Executive Vice President

 

43



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL RENT DEFINED

1. Definitions of Key Terms Relating to Additional Rent. As used in this Exhibit
B, the following terms shall have the meanings hereinafter set forth:

1.1 “Base Year” shall mean the period set forth in Section 11 of the Summary of
the Lease.

1.2 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

1.3 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) month consecutive
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

1.4 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during the Base Year or any
Expense Year, as applicable, because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Project, or any portion thereof (including allocations to the Project
from Cost Pools, as provided below). Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (i) the cost of supplying all utilities, the cost of operating,
repairing, maintaining, and renovating the utility, telephone, mechanical,
sanitary, storm drainage, and elevator systems, and the cost of maintenance and
service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project and any deductible amounts paid by Landlord as a
result of a casualty unless the casualty was caused by the negligence or willful
misconduct of Landlord; (iv) the cost of landscaping, relamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Project, or any portion thereof; (v) costs incurred in
connection with the maintaining, repairing or replacing parking areas servicing
the Project; (vi) fees and other costs, including management fees (not in excess
of four percent (4%) of gross rents from the Project), consulting fees, legal
fees and accounting fees, in connection with the management, operation,
maintenance and repair of the Project; (vii) payments under any equipment rental
agreements and the fair rental value of any management office space;
(viii) wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons engaged in the operation, maintenance and
security of the Project; (ix) payments, fees or charges under any easement,
license, operating agreement, declaration, restrictive covenant, or any
instrument pertaining to the sharing of costs by the Building or Project, or any
portion thereof; (x) operation, repair, maintenance and replacement of all
systems and equipment and components thereof of the Building (except if and to
the extent the costs of any such replacement are for the purposes specified in
clause (xiii) below); (xi) the cost of janitorial, alarm, security

 

B-1



--------------------------------------------------------------------------------

and other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in Common Areas, maintenance and replacement of curbs and walkways,
repair to roofs and re-roofing; (xii) amortization (including interest on the
unamortized cost) of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof; (xiii) amortization in accordance with generally accepted
accounting principles of the costs of capital expenditures and reasonable
financing charges for (A) items that are primarily for the purpose of
(1) reducing or avoiding increases in Operating Expenses in Landlord’s good
faith estimate, or (2) promoting the health, safety or wellbeing of the Building
and/or its occupants, and/or their contractors, agents, invitees and guests,
(B) replacing, modifying and/or adding improvements or equipment mandated by any
Governmental Requirement enacted or which take effect after the date of this
Lease and any repairs, disposals or removals necessitated thereby (including,
but not limited to, the cost of complying with Access Laws, or (C) carrying out
Landlord’s replacement and other obligations under this Lease (other than the
obligation to replace worn out or obsolete equipment); provided, however, that
any capital expenditure shall be amortized with interest over its useful life as
Landlord shall reasonably determine; (xiv) snow removal cost; and (xv) costs,
fees, charges or assessments imposed by, or resulting from any mandate imposed
on Landlord by, any federal, state or local government for fire and police
protection, trash removal, community services, or other services which do not
constitute “Tax Expenses” as that term is defined in Section 1.5, below. The
following costs and expenses shall be excluded from Operating Expenses:
(a) expenses relating to leasing space in the Building (including tenant
improvements, leasing and brokerage commissions and advertising expenses);
(b) legal fees and disbursements incurred for collection of tenant accounts or
negotiation of leases, or relating to disputes between Landlord and other
tenants and occupants of the Building; (c) capital items not specifically
permitted by this Section 1.4; (d) Tax Expenses; (e) costs of restoring any
portion of the Project following a casualty, but only to the extent of any
amounts actually received by Landlord on account of proceeds of insurance;
(f) except to the extent specifically provided in this Section 1.4, depreciation
or payments of principal and interest on any mortgages upon the Building;
(g) payments of ground rent pursuant to any ground lease covering the Building;
(h) the costs of any service or facility provided to any other tenant or
occupant in the Building which either (1) Landlord is not obligated to supply or
furnish to Tenant or (II) is supplied or furnished to Tenant pursuant to the
terms of this Lease with separate or additional charge; (i) the cost of any work
performed for any other tenant or occupant in the Building which either (I) is
not performed for Tenant or (II) is performed for Tenant pursuant to the terms
of this Lease with separate or additional charge (but Landlord shall have the
right to “gross-up” as if the floor was vacant); (j) payments made by Landlord
to a company or other entity affiliated with Landlord for goods and services to
the extent that such payments exceed the amounts that would have been paid to
independent third parties for goods and services of like kind in connection with
the operation, repair, cleaning, maintenance, management and security of the
Building; and (k) any cost expressly excluded from Operating Expenses elsewhere
in this Lease.

If during any or all of a portion of the Base Year or any subsequent Expense
Year, Landlord is not furnishing any particular work or service (the cost of
which, if performed by Landlord, would be included in Operating Expenses) to a
tenant who has undertaken to perform such work or service in lieu of the
performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had furnished
such

 

B-2



--------------------------------------------------------------------------------

work or service to such tenant. If the Project is not fully occupied during all
or a portion of the Base Year or any Expense Year, Landlord may elect to make an
appropriate adjustment to the components of Operating Expenses for such year to
determine the amount of Operating Expenses that would have been incurred had the
Project been ninety five percent (95%) occupied; and the amount so determined
shall be deemed to have been the amount of Operating Expenses for such year.
Operating Expenses for the Base Year shall not include market-wide labor-rate
increases due to extraordinary circumstances, including, but not limited to,
boycotts and strikes, and utility rate increases due to extraordinary
circumstances including, but not limited to, conservation surcharges, boycotts,
embargoes or other shortages, or amortized costs relating to capital
improvements. In no event shall the component of Operating Expenses relating to
electrical costs in any Expense Year be deemed to be less than the component of
Operating Expenses relating to electrical costs which is included in the Base
Year. Landlord shall not (i) make a profit by charging items to Operating
Expenses that are otherwise also charged separately to others and (ii) subject
to Landlord’s right to adjust the components of Operating Expenses described
above in this paragraph, collect Operating Expense Excess from Tenant and all
other tenants in the Building in an amount in excess of what Landlord incurs for
the items included in Operating Expenses.

1.5 Taxes. “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, occupancy tax, leasehold taxes or taxes based upon
the receipt of rent, including gross receipts or sales taxes applicable to the
receipt of rent, unless required to be paid by Tenant, ad valorem taxes,
personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems and equipment, appurtenances, furniture and other personal
property used in connection with the Project, or any portion thereof), which
shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof, including any allocation from Cost Pools.

Tax Expenses shall include, without limitation: (i) any tax on the rent, right
to rent or other income from the Project, or any portion thereof, or as against
the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax for any services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants all whether charged or assessed by the United States of America, the
state in which the Project is located, any county, city, district, municipality
or other governmental subdivision, court or agency or quasi-governmental agency
and any board, agency or authority associated with any such governmental entity,
including the fire department having jurisdiction over the Project; (iii) any
increase in assessment, tax, fee, levy or charge resulting from any sale,
refinancing or other change in ownership of the Building, the Project or any
portion thereof; (iv) any assessment, tax, fee, levy, or charge allocable to or
measured by the area of the Premises or the Rent payable hereunder, including,
without limitation, any business or gross income tax or excise tax with respect
to the receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; and (v) any assessment, tax,
fee, levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises.

 

B-3



--------------------------------------------------------------------------------

Landlord shall use commercially reasonable, prudent efforts to monitor and
contest as necessary the Tax Expenses for the Project. Any costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred in
attempting to protest, reduce or minimize Tax Expenses shall be included in Tax
Expenses in the Expense Year such expenses are paid. If Tax Expenses for any
period during the Lease Term or any extension thereof are increased after
payment thereof for any reason, including, without limitation, error or
reassessment by applicable governmental or municipal authorities, Tenant shall
pay Landlord upon demand Tenant’s Share of any such increased Tax Expenses
included by Landlord as Tax Expenses pursuant to the terms of this Lease.
Notwithstanding anything to the contrary contained in this Section 1.5 (except
as set forth in Section 1.5(i), above), there shall be excluded from Tax
Expenses (i) all excess profits taxes, franchise taxes, gift taxes, capital
stock taxes, inheritance and succession taxes, estate taxes, federal and state
income taxes, and other taxes to the extent applicable to Landlord’s general or
net income (as opposed to rents, receipts or income attributable to operations
at the Project), and (ii) any items included as Operating Expenses.

1.6 “Tenant’s Share” shall mean the percentage set forth in Section 12 of the
Summary of the Lease. Tenant’s Share shall be calculated by dividing the number
of square feet of rentable area in the Premises by the number of square feet of
rentable area in the Building, and expressing such quotient in the form of a
percentage.

2. Allocation of Direct Expenses. Landlord shall have the right, from time to
time, to equitably allocate some or all of the Direct Expenses for the Project
among different portions or occupants of the Project (the “Cost Pools”), in
Landlord’s discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of a building of the Project or of the Project, the
residential space of a building of the Project or of the Project, and the retail
space tenants of a building of the Project or of the Project. The Direct
Expenses within each such Cost Pool shall be allocated and charged to the
tenants and/or owners within such Cost Pool in a reasonable manner (if not
provided for pursuant to separate agreement).

3. Calculation and Payment of Additional Rent. If for any Expense Year ending or
commencing within the Lease Term, (a) Tenant’s Share of Operating Expenses for
such Expense Year exceeds Tenant’s Share of Operating Expenses applicable to the
Base Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4, below, as Additional Rent, an amount equal to the excess (the
“Operating Expense Excess”), and (b) Tenant’s Share of Tax Expenses for such
Expense Year exceeds Tenant’s Share of Tax Expenses applicable to the Base Year,
then Tenant shall pay to Landlord, in the manner set forth in Section 4, below,
as Additional Rent, an amount equal to the excess (the “Tax Expense Excess,”
together with Operating Expense Excess, the “Excess”) .

4. Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
endeavor to deliver to Tenant following the end of each Expense Year, a
statement (the “Statement”) which shall state the Direct Expenses incurred or
accrued for such preceding Expense Year, and which shall indicate the amount of
the Operating Expense Excess and/or the

 

B-4



--------------------------------------------------------------------------------

Tax Expense Excess, as applicable; provided, however, that Tenant shall have no
liability for any Operating Expense Excess or Tax Expense Excess for any Expense
Year if the Statement for that Expense Year is delivered to Tenant more than
twelve months after the end of that Expense Year, excluding any item of expense
for which Landlord has not received invoices or other billing from the
appropriate vendors within such time period. Upon receipt of the Statement for
each Expense Year commencing or ending during the Lease Term, if an Excess is
present, Tenant shall pay, with its next installment of Base Rent due, the full
amount of the Excess for such Expense Year, less the amounts, if any, paid
during such Expense Year as “Estimated Excess,” as that term is defined in
Section 5, below. The failure of Landlord to timely furnish the Statement for
any Expense Year shall not prejudice Landlord or Tenant from enforcing its
rights under this Exhibit B. Even though the Lease Term has expired and Tenant
has vacated the Premises, when the final determination is made of Tenant’s Share
of Direct Expenses for the Expense Year in which this Lease terminates, if an
Excess if present, Tenant shall immediately pay to Landlord such amount. The
provisions of this Section 4 shall survive the expiration or earlier termination
of the Lease Term. Tenant waives and releases any and all objections or claims
relating to Direct Expenses for any calendar year unless, within sixty (60) days
after Landlord provides Tenant with the annual Statement for the calendar year,
Tenant provides Landlord written notice that it disputes the Statement (which
notice shall specify in detail the reasons for such dispute as to a particular
item or items). If Tenant disputes the Statement then, pending resolution of the
dispute, Tenant shall pay the rent in question to Landlord in the amount
provided in the disputed Statement.

5. Statement of Estimated Direct Expenses. In addition, Landlord shall endeavor
to deliver Tenant a yearly expense estimate statement (the “Estimate Statement”)
which shall set forth Landlord’s reasonable estimate (the “Estimate”) of what
the total amount of Direct Expenses for the then-current Expense Year shall be
and the estimated excess (the “Estimated Excess”) as calculated by comparing the
Operating Expenses and Tax Expenses for such Expense Year, which shall be based
upon the Estimate, to the amount of Operating Expenses and Tax Expenses for the
Base Year. The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Excess under this Exhibit B, nor shall Landlord be
prohibited from revising any Estimate Statement or Estimated Excess theretofore
delivered to the extent necessary. Thereafter, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Excess for the
then-current Expense Year (reduced by any amounts paid pursuant to the next to
last sentence of this Section 5). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator. Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.

6. Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall be liable for and shall pay no later than the due date therefor, taxes
levied against Tenant’s furniture, fixtures, equipment and any other personal
property located in or about the Premises. If any such taxes on Tenant’s
furniture, fixtures, equipment and any other personal property are levied
against Landlord or Landlord’s property or if the assessed value of Landlord’s
property is increased by the inclusion therein of a value placed upon such
equipment, furniture, fixtures or

 

B-5



--------------------------------------------------------------------------------

any other personal property and if Landlord pays the taxes based upon such
increased assessment, which Landlord shall have the right to do regardless of
the validity thereof but only under proper protest if requested by Tenant,
Tenant shall upon demand repay to Landlord the taxes so levied against Landlord
or the proportion of such taxes resulting from such increase in the assessment,
as the case may be.

Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

INITIAL REPAIR ITEMS

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

EXTENSION OPTION

1. Grant of Option. Landlord grants to the Tenant originally named on the Lease
(the “Original Tenant”) one (1) option (the “Extension Option”) to extend the
Lease Term as to the entire Premises for a period of thirty-six (36) months (the
“Extension Term”), commencing on the first day following the expiration of the
previous Lease Term (“Extension Term Commencement Date”). The option to extend
shall be exercisable only by notice delivered by Tenant to Landlord as provided
in Section 3. Upon the approved exercise of the option to extend (provided that
Tenant is not in Default at any time prior to the Extension Term) the Lease Term
shall be extended for a period of thirty-six (36) months. In the event that
Tenant fails to timely and appropriately exercise its option to extend in
accordance with the terms of this Section 1, then the option to extend shall
automatically terminate and shall be of no further force or effect.

2. Option Terms. The Extension Term shall be upon the same terms and conditions
as are provided for in this Lease, as then amended, except that (a) there shall
be no further options to extend the Term following the Extension Term,
(b) Tenant shall not be entitled to any credit against Rent or any other rent
concession or rent allowance or abatement of Rent, except as specifically
provided in this Section 2, (c) the annual Base Rent for the Extension Term
shall be as provided in Section 4, (d) Landlord shall not be obligated to
perform any improvement work within the Premises or provide Tenant any
improvement allowance, and (e) the Base Year applicable to such Extension Term
shall be the calendar year in which the “Adjustment Date” (defined in Section 4
below) occurs. The Extension Option shall be personal to the Original Tenant and
any Permitted Transferee.

3. Exercise of Option. The Extension Option shall be exercised by the Original
Tenant, if at all, only in the following manner: (i) Tenant shall deliver
written notice (the “Extension Notice”) to Landlord on or before the date that
is not less than nine (9) months but not more than twelve (12) months prior to
the expiration of the previous Lease Term (time being of the essence), stating
that Tenant is interested in exercising its option; (ii) Landlord shall deliver
notice (the “Extension Rent Notice”), within thirty (30) days following
Landlord’s receipt of the Extension Notice, to Tenant setting forth the Rent
payable by Tenant during the Extension Term (the “Extension Rent”); (iii) if
Tenant elects to exercise such option, Tenant shall, on or before the date
occurring thirty (30) days after Tenant’s receipt of the Extension Rent Notice,
deliver written notice (the “Tenant’s Response Notice”) thereof to Landlord and
may accept or reject the Extension Rent set forth in the Extension Rent Notice.
If Tenant exercises its option to extend the Lease by delivering the Tenant’s
Response Notice but fails to accept or reject the Extension Rent, then Tenant
shall be deemed to have rejected the Extension Rent set forth in the Extension
Rent Notice.

4. Base Rent. The annual Base Rent per annum payable for the Premises during the
Extension Term (the “Extension Base Rent”) shall be equal to (a) the rentable
square feet of the Premises then subject to this Lease, multiplied by (b) the
yearly FMRR (defined below) of the Premises as of the first day (an “Adjustment
Date”) of the Extension Term, as determined in accordance with this Section 4.

 

E-1



--------------------------------------------------------------------------------

5. Definition of FMRR. The “FMRR” of the Premises for the Extension Term shall
be equal to an amount equal to the rate per rentable square foot being charged
to new tenants for comparable space in the Project or, if comparable
transactions do not exist in the Project, then an amount that landlords of
comparable buildings have agreed to accept, and sophisticated nonaffiliated
tenants of comparable buildings have agreed to pay, in current arms-length,
nonrenewal, nonequity (i.e., not being offered equity in the building),
transactions for comparable space (in terms of condition, floor location, view
and floor height) of a comparable size, for a nonrenewal term equal to the
Extension Term and commencing as of the first day of the Extension Term, which
annual rent per square foot shall take into account and make adjustment for the
existence, timing and amount of any increases in rent following term
commencement in the comparison transactions, and shall at all times take into
consideration and make adjustment for all other material differences in all
terms, conditions or factors applicable to the transaction in question hereunder
or applicable to one or more of the comparison transactions used to determine
the FMRR which a sophisticated tenant or sophisticated landlord would believe
would have a material impact on a “fair market rental” determination; provided,
however, that (i) all comparable transactions should be adjusted to simulate a
net rent structure, wherein the tenant is responsible for the payment of all
property operating expenses and taxes in a manner consistent with this Lease the
rent for all comparison transactions shall be grossed up to reflect payment of
operating expenses and taxes in excess of a base year as of the year of
commencement of the transaction, (ii) the presence, amount or absence of
brokerage commissions in either the subject transaction or the comparison
transactions shall be considered, (iii) any rent abatement or other free rent of
any type provided in comparison transactions for the period of the performance
of any tenant improvement work (i.e., any “construction period”) shall be
disregarded, and (iv) any tenant improvements or allowance provided for in
comparable transactions shall be taken into account, and the value, if any, to
Tenant of any existing improvements in the Premises shall be taken into account
in the calculation of the FMRR. If in determining the FMRR for a subject
transaction hereunder, it is determined that free rent or cash allowances
(collectively, “Concessions”) should be granted, Landlord may, at Landlord’s
sole option, elect all or any portion of the following: (A) to grant some or all
of the Concessions to Tenant as free rent or as an improvement allowance, or
(B) to adjust the monthly installments of the applicable Extension Term Annual
Base Rent to be an effective rental rate which takes into consideration and
deducts from monthly rent the amortized amount of the total dollar value of such
Concessions, amortized on a straight line basis over the applicable Extension
Term (in which case the Concessions so amortized shall not be granted to
Tenant).

6. Procedure for Determining the FMRR. In the event Tenant timely and
appropriately exercises its option to extend the Lease by delivering the
Tenant’s Response Notice but rejects the Extension Rent set for in the Extension
Rent Notice then Landlord and Tenant shall attempt to agree upon the Extension
Rent. If Landlord and Tenant fail to reach agreement upon the Extension Rent
applicable to the Extension Term on or before the date that is eleven
(11) months prior to the expiration of the initial Lease Term (the “Outside
Agreement Date”), then the FMRR shall be determined by arbitration pursuant to
this Section 6, below; provided that in no event shall (i) Base Rent payable
during the first year of the Extension Term be less than Base Rent payable
during the last month of the Lease Term immediately preceding the Extension
Term, and (ii) Base Rent during the applicable Extension Term increase by less
than three percent (3%) each year during the Extension Term. If Landlord and
Tenant shall fail to agree upon the FMRR by the Outside Agreement Date, then,
within ten (10) days thereafter,

 

E-2



--------------------------------------------------------------------------------

Tenant shall submit to Landlord Tenant’s determination of the FMRR and Landlord
shall submit to Tenant Landlord’s determination of FMRR, and such determinations
shall be submitted to arbitration (as Tenant’s and Landlord’s “submitted FMRR,”
respectively) in accordance with the following:

(a) Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker who shall have been active over the five
(5) year period ending on the date of such appointment in the leasing of
commercial properties in the McLean, Virginia area, and who shall not have been
employed or engaged by the appointing party during the immediately preceding two
(2) year period. The determination of the arbitrators shall be limited solely to
the issue as to whether Landlord’s or Tenant’s submitted FMRR is the closest to
the actual FMRR, as determined by the arbitrators, taking into account the
requirements of this Section 6. Each such arbitrator shall be appointed within
fifteen (15) days after the Outside Agreement Date.

(b) The two arbitrators so appointed shall within ten (10) days of the date of
the appointment of the last appointed arbitrator agree upon and appoint a third
arbitrator who shall be a real estate broker who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
commercial properties in the McLean, Virginia area and who shall not have been
employed or engaged by Landlord or Tenant during the immediately preceding two
(2) year period.

(c) The three arbitrators shall within thirty (30) days of the appointment of
the third arbitrator reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted FMRR and shall notify Landlord and Tenant
thereof.

(d) The decision of the majority of the three arbitrators shall be binding upon
Landlord and Tenant, shall be in writing and shall be non-appealable, and
counterpart copies thereof shall be delivered to Landlord and Tenant. A judgment
or order based upon such award may be entered in any court of competent
jurisdiction. In rendering their decision and award, the arbitrators shall have
no power to vary, modify or amend any provision of this Lease. If either
Landlord or Tenant fails to appoint an arbitrator within fifteen (15) days after
the applicable Outside Agreement Date, the arbitrator appointed by the other
shall solely render a decision as to the FMRR, notify Landlord and Tenant
thereof, and such arbitrator’s decision shall be binding upon Landlord and
Tenant.

(e) If the two arbitrators fail to agree upon and appoint a third arbitrator, or
both parties fail to appoint an arbitrator, then the appointment of the third
arbitrator or any arbitrator shall be dismissed and the matter to be decided
shall be promptly submitted to arbitration under the provisions of the American
Arbitration Association, but subject to the instructions set forth in this
Section 6.

(f) The cost of arbitration shall be paid by Landlord and Tenant equally.

7. Conditions to Exercise of Extension Option. Notwithstanding any provision of
this Exhibit E to the contrary, at the election of Landlord, any attempted
exercise by Tenant of the Extension Option shall be invalid and ineffective if,
on the date of such attempted exercise,

 

E-3



--------------------------------------------------------------------------------

Tenant is in Default under this Lease, and any exercise of the applicable
Extension Option shall be deemed null and void and of no force and effect, at
the election of Landlord, if (i) on the commencement of the applicable Extension
Term, Tenant is in Default under this Lease, or (ii) there has previously been a
Default under this Lease more than two (2) times in any twelve (12) month
period. Additionally, Tenant’s Extension Option shall terminate if (a) this
Lease or Tenant’s right to possession of the Premises is terminated, (b) Tenant
assigns any of its interest in this Lease or sublets any portion of the
Premises, other than to a Permitted Transferee, (c) Tenant fails to timely
exercise its Extension Option, time being of the essence with respect to
Tenant’s exercise thereof, or (d) Landlord determines, in its sole but
reasonable discretion, that Tenant’s financial condition or creditworthiness has
materially deteriorated since the date of this Lease.

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

CURRENT SNDA FORM

 

F-1